Exhibit 10.33

 

BERTUCCI’S CORPORATION SAVINGS
AND INVESTMENT PLAN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE ONE—DEFINITIONS

 

1.1 Account
1.2 Administrator
1.3 Beneficiary
1.4 Break in Service
1.5 Code
1.6 Compensation
1.7 Effective Date
1.8 Employee
1.9 Employer
1.10 Employment Date
1.11 Highly Compensated Employee
1.12 Hour of Service
1.13 Leased Employee
1.14 Non-highly Compensated Employee
1.15 Normal Retirement Date
1.16 Participant
1.17 Plan
1.18 Plan Year
1.19 Trust
1.20 Trustee
1.21 Valuation Date
1.22 Year of Service

 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

 

2.1 Year of Service
2.2 Break in Service
2.3 Leave of Absence
2.4 Rule of Parity on Return to Employment
2.5 Service in Excluded Job Classifications, with Related Companies or as a
Leased Employee
2.6 Special Rules Relating to Veterans Reemployment Rights

 

--------------------------------------------------------------------------------


 

ARTICLE THREE—PLAN PARTICIPATION

 

3.1 Participation
3.2 Reemployment of Former Participant
3.3 Termination of Eligibility
3.4 Election Not to Participate

 

ARTICLE FOUR—ELECTIVE DEFERRALS, CONTRIBUTIONS, ROLLOVERS AND TRANSFERS FROM
OTHER PLANS

 

4. 1 Elective Deferrals
4.2 Employer Contributions
4.3 Rollovers and Transfers from Other Plans
4.4 Employer Contributions Are Discretionary
4.5 Timing of Contributions

 

ARTICLE FIVE—ACCOUNTING RULES

 

5.1 Investment of Accounts and Accounting Rules
5.2 Participants Omitted in Error

 

ARTICLE SIX—VESTING, RETIREMENT AND DISABILITY BENEFITS

 

6.1 Vesting
6.2 Forfeiture of Nonvested Balance
6.3 Return to Employment Before Distribution of Vested Account Balance
6.4 Normal Retirement
6.5 Permanent and Total Disability

 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1 Manner of Payment
7.2 Time of Commencement of Benefit Payments
7.3 Furnishing Information
7.4 Minimum Distribution Rules for Installment Payments
7.5 Joint and Survivor Annuity
7.6 Death Benefit

 

--------------------------------------------------------------------------------


 

7.7 Designation of Beneficiary
7.8 Time and Mode of Distributing Death Benefits
7.9 Qualified Pre-Retirement Survivor Annuity
7.10 In-Service Withdrawals
7.11 Involuntary Cash-Outs
7.12 Direct Rollover of Eligible Rollover Distributions

 

ARTICLE EIGHT—ADMINISTRATION OF THE PLAN

 

8.1 Plan Administration
8.2 Claims Procedure
8.3 Trust Agreement and Designation of Trustee

 

ARTICLE NINE—SPECIAL COMPLIANCE PROVISIONS

 

9.1 Distribution of Excess Elective Deferrals
9.2 Limitations on 40 1(k) Contributions
9.3 Nondiscrimination Test for Employer Matching Contributions
9.4 Limitation on the Multiple Use Alternative

 

ARTICLE TEN—LIMITATIONS ON ANNUAL ADDITIONS TO A PARTICIPANT’S ACCOUNT

 

10.1 Rules and Definitions

 

ARTICLE ELEVEN—AMENDMENT AND TERMINATION

 

11.1 Amendment
11.2 Termination of the Plan

 

ARTICLE TWELVE—TOP-HEAVY PROVISIONS

 

12.1 Applicability
12.2 Definitions
12.3 Allocation of Employer Contributions for a Top-Heavy Plan Year
12.4 Vesting

 

--------------------------------------------------------------------------------


 

ARTICLE THIRTEEN—LOANS AND HARDSHIP DISTRIBUTIONS

 

13.1 Loans
13.2 Hardship Distributions

 

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

 

14.1 Plan Does Not Affect Employment
14.2 Successor to the Employer
14.3 Repayments to the Employer
14.4 Benefits not Assignable
14.5 Merger of Plans
14.6 Investment Experience not a Forfeiture
14.7 Distribution to Legally Incapacitated Person
14.8 Construction
14.9 Governing Documents
14.10 Governing Law
14.11 Headings
14.12 Counterparts
14.13 Location of Participant or Beneficiary Unknown

 

ARTICLE FIFTEEN—MULTIPLE EMPLOYER PROVISIONS

 

15.1 Adoption of the Plan
15.2 Service
15.3 Plan Contributions
15.4 Determining Compensation
15.5 Transferring Employees
15.6 Delegation of Authority
15.7 Termination

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

BERTUCCI’S CORPORATION SAVINGS AND INVESTMENT PLAN

 

WHEREAS, Bertucci’s Corporation (hereinafter referred to as the “Emp1oyer)
adopted the Bertucci’s Corporation Savings and Investment Plan (hereinafter
referred to as the ‘Plan”) for the benefit of its Employees, effective as of
September 1, 1992; and

 

WHEREAS, Article XVI of said Plan provides that the Employer may amend the Plan;
and

 

WHEREAS, the Employer wishes to amend the Plan; and

 

WHEREAS, it is intended that the Plan is to be a qualified plan under Section 40
1(a) of the Internal Revenue Code and is to be for the exclusive benefit of the
Participants and their Beneficiaries;

 

NOW, THEREFORE, the Plan is hereby amended by restating the Plan in its entirety
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE ONE—DEFINITIONS

 

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:

 

1.1 “ACCOUNT” shall mean the individual bookkeeping accounts maintained for a
Participant under the Plan which shall record (a) the Participant’s allocations
of Employer contributions, (b) amounts of Compensation deferred to the Plan
pursuant to the Participant’s election, (c) any amounts transferred to this Plan
under Article Four from another qualified retirement plan, and (d) the
allocation of Trust investment experience.

 

1.2 “ADMINISTRATOR” shall mean the Plan Administrator appointed from time to
time in accordance with the provisions of Article Eight hereof.

 

1.3 “BENEFICIARY” shall mean any person, trust, organization, or estate entitled
to receive payment under the terms of the Plan upon the death of a Participant.

 

1.4 “BREAK IN SERVICE” is defined in Article Two.

 

1.5 “CODE” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.6 “COMPENSATION” shall mean the compensation paid to a Participant by the
Employer for the Plan Year which is reportable on Form W-2, but exclusive of
commissions, compensation paid prior to the Participant’s entry into the Plan,
and exclusive of any program of deferred compensation or additional benefits
payable other than in cash. Compensation shall include elective contributions
that are made by the Employer on behalf of a Participant that are not includible
in gross income under Code Sections 125, 402(e)(3), 402(h)(1)(B), 403(b), and,
for Plan Years beginning on or after January 1, 2001, 132(f)(4).

 

For purposes of determining who is a Highly Compensated Employee, Compensation
shall mean compensation as defined in Code Section 414(q) (4).

 

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provisions of the Plan to the contrary, the annual
compensation of each Employee taken into account under the Plan shall not exceed
the OBRA ‘93 annual compensation limit. The OBRA ‘93 annual compensation limit
is $150,000, as adjusted by the Commissioner for increases in the cost-of-living
in accordance with Section 401(a)(17)(B) of the Code. The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding 12
months, over which compensation is determined (determination period) beginning
in such calendar year. If a determination period consists of fewer than 12
months, the OBRA ‘93 annual compensation limit will be multiplied by a fraction,
the numerator of which is the number of months in the determination period, and
the denominator of which is 12.

 

--------------------------------------------------------------------------------


 

Any reference in this Plan to the limitation under Section 401(a)(17) of the
Code shall mean the OBRA ‘93 annual compensation limit set forth in this
provision.

 

If compensation for any prior determination period is taken into account in
determining an Employee’s benefits accruing in the current Plan Year, the
compensation for that prior determination period is subject to the OBRA ‘93
annual compensation limit in effect for that prior determination period. For
this purpose, the OBRA ‘93 annual compensation limit is $150,000, as adjusted by
the Commissioner for increases in the cost-of-living in accordance with Section
401(a)(17)(B) of the Code.

 

1.7 “EFFECTIVE DATE” The Plan’s initial Effective Date was September 1, 1992.
The Effective Date of this restated Plan, on and after which it supersedes the
terms of the existing Plan document, is January 1, 2005, except where the
provisions of the Plan shall otherwise specifically provide. The rights of any
Participant who separated from the Employer’s service prior to this date shall
be established under the terms of the Plan and Trust as in effect at the time of
the Participant’s separation from service, unless the Participant subsequently
returns to service with the Employer. Rights of spouses and beneficiaries of
such Participants shall also be governed by those documents.

 

1.8 “EMPLOYEE” shall mean a common law employee of the Employer. Employee shall
not include any individual who the Employer has classified as an independent
contractor solely on account of his reclassification by the Internal Revenue
Service as an employee.

 

1.9 “EMPLOYER” shall mean the Employer named as party to the Plan, and shall
include any successor(s) thereto which adopt this Plan. If, under state law, the
Employer at any time is not governed by directors but instead by its
stockholders, or if the Employer is an unincorporated business and is governed
by its owners, reference herein to the Board of Directors shall be deemed to
refer to the individual(s) empowered to vote on the Employer’s affairs.

 

1.10 “EMPLOYMENT DATE” shall mean the first date as of which an Employee is
credited with an Hour of Service, provided that, in the case of a Break in
Service, the Employment Date shall be the first date thereafter as of which an
Employee is credited with an Hour of Service.

 

1.11 “HIGHLY COMPENSATED EMPLOYEE” shall mean:

 

(a)   Any Employee of the Employer who:

 

(1)           was a five percent (5%) owner of the Employer (as defined in
Section 416(i)(1) of the Code) during the current or the preceding year; or

 

(2)           for the preceding year had Compensation from the Employer in
excess of $80,000 (as adjusted by the Secretary of the Treasury pursuant to
Section 41 5(d) of the Code).

 

(b)   A former Employee shall be treated as a Highly Compensated Employee if:
(1) such Employee was a Highly Compensated Employee when such Employee separated
from service, or (2) such Employee was a Highly Compensated Employee at any time
after attaining age 55.

 

(c)   The determination of who is a Highly Compensated Employee, including the
determination of the number and identity of the Employees in the top-paid group,
will be made in accordance with

 

--------------------------------------------------------------------------------


 

Section 4 14(q) of the Code, the regulations thereunder and other applicable
guidance.

 

(d)   For purposes of this Section 1.11, the term “Compensation” means
compensation within the meaning of Section 415(c)(3) of the Code. The
determination will be made without regard to Sections 125, 402(e)(3),
402(h)(1)(B), and, for Plan Years beginning on or after January 1,2001,
132(f)(4) of the Code, and in the case of employer contributions made pursuant
to a salary reduction agreement, without regard to Section 403(b) of the Code.
For Plan Years beginning after December 31, 1997, for purposes of this Section
1.11, the term “Compensation” means compensation within the meaning of Section
415(c)(3) of the Code.

 

(e)   For purposes of this Section 1.11, an Employee is in the top-paid group of
Employees for any year if such Employee is in the group consisting of the top
twenty percent (20%) of the Employees when ranked on the basis of Compensation
paid during such year.

 

The provisions of this Section 1.11 are effective for Plan Years beginning after
December 3 1, 1996, except that, in determining whether an Employee is a Highly
Compensated Employee in 1997, this provision is treated as having been in effect
in 1996.

 

1.12 “HOUR OF SERVICE” shall mean:

 

(a) each hour for which an Employee is paid or entitled to payment for the
performance of duties for the Employer. These hours shall be credited to the
Employee for the computation period in which the duties are performed; and

 

(b) each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or leave of absence. No more than 501 Hours of Service
shall be credited under this subsection for any single continuous period during
which no duties are performed (whether or not such period occurs in a single
computation period). An hour for which an Employee is directly or indirectly
paid, or entitled to payment, on account of a period during which no duties are
performed shall not be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
worker’s compensation, or unemployment compensation or disability insurance
laws. Hours of Service shall not be credited for a payment which solely
reimburses an Employee for medical or medically related expenses by the
Employee. Hours under this subsection shall be calculated and credited pursuant
to Section 2530.200b-2(b) and (c) of the Department of Labor regulations which
is incorporated herein by this reference; and

 

(c) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Flours of Service shall
not be credited both under subsection (a) or subsection (b), as the case may be,
and under this subsection (c). These hours shall be credited to the Employee for
the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement, or payment is
made.

 

1.13 “LEASED EMPLOYEE” shall mean any person (other than an Employee of the
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed services for the Employer (or for the
Employer and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at

 

--------------------------------------------------------------------------------


 

least one year, and such services are performed under primary direction or
control by the Employer. A person will not be considered a Leased Employee if
the total number of Leased Employees does not exceed 20% of the Nonhighly
Compensated Employees employed by the Employer, and if any such person is
covered by a money purchase pension plan providing: (a) a nonintegrated employer
contribution rate of at least 10% of compensation, as defined in Section
415(c)(3) of the Code, but including amounts contributed pursuant to a salary
reduction agreement which are excludable from the employee’s gross income under
Section 125, 402(e)(3), 402(h)(1)(B), or 403(b) of the Code; (b) immediate
participation; and (c) full and immediate vesting. The provisions of this
Section 1.13 are effective for Plan Years beginning after December 31, 1996.

 

1.14 “NONIIIGHLY COMPENSATED EMPLOYEE” shall mean an Employee of the Employer
who is not a Highly Compensated Employee.

 

1.15 “NORMAL RETIREMENT DATE” shall mean the date a Participant reaches age
59’/2.

 

1.16 “PARTICIPANT” shall mean any Employee who has satisfied the eligibility
requirements of Article Three and who is participating in the Plan, including
any such Employee who elects not to make elective deferrals under Section 4.1.

 

1.17 “PLAN” shall mean this Plan as set forth herein and as it may be amended
from time to time.

 

1.18 “PLAN YEAR” shall mean the 12-consecutive-month period beginning January 1
and ending December 31.

 

1.19 “TRUST” shall mean the Trust Agreement entered into between the Employer
and the Trustee forming part of this Plan, together with any amendments thereto.
“Trust Fund” shall mean any and all property held by the Trustee pursuant to the
Trust Agreement, together with income therefrom.

 

1.20 “TRUSTEE” shall mean the Trustee or Trustees appointed by the Employer, and
any successors thereto.

 

1.21 “VALUATION DATE” shall mean each day of the Plan Year.

 

1.22 “YEAR OF SERVICE” or “SERVICE” and the special rules with respect to
crediting Service are in Article Two of the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

 

Service is the period of employment credited under the Plan. Definitions and
special rules related to Service are as follows:

 

2.1 YEAR OF SERVICE. For purposes of determining an Employee’s initial or
continued eligibility to participate in the Plan (if a Year of Service is ever
required for eligibility) and/or his nonforfeitable right to that portion of his
Account attributable to Employer contributions, an Employee shall receive credit
for each of the twelve (12)-month computation periods commencing on his
Employment Date (or reemployment date) and anniversaries of that date and ending
on the date a Break in Service begins.

 

2.2 BREAK IN SERVICE. A Break in Service or period of severance shall be a
continuous period (as used for measuring Years of Service for vesting) in which
an Employee is not employed by the Employer. Such period shall begin on the date
the Employee retires, quits, or is discharged or dies or, if earlier, the
(12)-month anniversary of the date on which the Employee otherwise ceased
employment with the Employer.

 

2.3 LEAVE OF ABSENCE. A Participant on an unpaid leave of absence pursuant to
the Employer’s normal personnel policies shall be credited with an Hour of
Service for each twelve (12)-consecutive- month period while on such leave,
provided the Employer acknowledges in writing that the leave is with its
approval. These hours will be credited only for purposes of determining if a
Break in Service has occurred and, unless specified otherwise by the Employer in
writing, shall not be credited for eligibility to participate in the Plan,
vesting, or qualification to receive an allocation of Employer contributions.
However, if the Participant fails to return to Service prior to the expiration
of such authorized leave, a Break in Service will be deemed to have commenced on
the date such authorized leave commenced.

 

For any individual who is absent from work for any period by reason of the
individual’s pregnancy, birth of the individual’s child, placement of a child
with the individual in connection with the individual’s adoption of the child,
or by reason of the individual’s caring for the child for a period beginning
immediately following such birth or placement, the twelve (12)-consecutive month
period beginning on the first anniversary of the first date of such absence
shall not constitute a Break in Service.

 

2.4 RULE OF PARITY ON RETURN TO EMPLOYMENT. An Employee who returns to
employment after a Break in Service shall retain credit for his pre-Break Years
of Service, subject to the following rules:

 

(a) If a Participant incurs five (5) or more consecutive Breaks in Service, any
Years of Service performed thereafter shall not be used to increase the vesting
in his Account accrued prior to such five (5) or more consecutive Breaks in
Service. Separate accounting shall be maintained thereafter with respect to that
portion of such Participant’s Account accrued before and after such Breaks in
Service occurred.

 

--------------------------------------------------------------------------------


 

(b) If when a Participant incurred a Break in Service, he had not completed
sufficient Years of Service to be vested in his Account, his pre-Break Years of
Service shall be disregarded for vesting purposes if his consecutive Breaks in
Service equal or exceed the greater of five (5) or the aggregate number of
pre-Break Years of Service.

 

2.5 SERVICE IN EXCLUDED JOB CLASSIFICATIONS, WITH RELATED COMPANIES, OR AS A
LEASED EMPLOYEE.

 

(a) Preamble. An Employee is not eligible to receive an allocation of Employer
contributions or to participate under the Plan if his job classification is
specifically excluded under Section 3.1. However, Employees in an ineligible job
classification are entitled, together with Leased Employees and Employees of
certain related businesses, to credit for their Service in the event that such
Employees become employed in an eligible job classification.

 

(b) Definitions.

 

(1) Eligible Classification: An Employee will be considered in an eligible class
of Employees for such period when his Employer has adopted the Plan and such
Employee is not in an ineligible class of Employees.

 

(2) Ineligible Classification: An Employee will be considered in an ineligible
class of Employees for any period when:

 

(A) the Employee is a Leased Employee;

 

(B) the Employee is employed in a job classification which is excluded under
Section 3.1; or

 

(C) the Employee is an employee of an employer who is a member of a controlled
group of businesses or an affiliated service group (as defined in Section 414 of
the Code), which employer has not adopted this Plan.

 

(c) Service Rules for Ineligible Classifications. Hours of Service in an
ineligible classification will be credited for purposes of determining Years of
Service for eligibility to participate in the Plan under Section 3.1 and for
purposes of determining the Employee’s vesting percentage in the event the
Employee participates in the Plan.

 

(d) Construction. This Section is included in the Plan to comply with the Code
provisions regarding the crediting of Service, and not to extend any additional
rights to Employees in ineligible classifications other than as required by the
Code and regulations thereunder.

 

2.6 SPECIAL RULES RELATING TO VETERANS’ REEMPLOYMENT RIGHTS.

 

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code. The provisions of this
Section 2.6 are effective December 12, 1994.

 

--------------------------------------------------------------------------------


 

ARTICLE THREE—PLAN PARTICIPATION

 

3.1 PARTICIPATION. All Employees participating in this Plan prior to the Plan’s
restatement shall continue to participate, subject to the terms hereof. Each
other Employee shall become a Participant under the Plan effective as of the
first day of the month coincident with or next following the later of the
Employee’s completion of one Month of Service or attainment of age 21.

 

For purposes of this Section 3.1, an Employee shall be deemed to have completed
one Month of Service on the one-month anniversary of his Employment Date.

 

In no event, however, shall any Employee participate under the Plan or be
credited for Service under its terms (except as provided in Section 2.5): (1)
while he is included in a unit of Employees covered by a collective bargaining
agreement between the Employer and the Employee representatives under which
retirement benefits were the subject of good faith bargaining (unless the
collective bargaining agreement requires participation in this Plan); (2) while
he is a nonresident alien employee who receives no earned income (within the
meaning of Code Section 911(d)(2)) from the Employer which constitutes income
from sources within the United States (within the meaning of Code Section
861(a)(3)); (3) while he is a Highly Compensated Employee; or (4) while he is an
hourly paid employee other than a corporate administrative employee.

 

3.2 REEMPLOYMENT OF FORMER PARTICIPANT. A Participant whose participation ceased
because of termination of employment with the Employer will immediately
participate upon his reemployment and shall be eligible to make elective
deferrals upon reemployment.

 

3.3 TERMINATION OF ELIGIBILITY. If a Participant shall become ineligible to
participate in the Plan because the Participant’s job classification is
specifically excluded under Section 3.1 or Section 2.5(b)(2), such Participant
shall continue to vest in his Account under the Plan for each Year of Service
completed while an ineligible Employee until such time as his Account is
distributed to him pursuant to the terms of the Plan. If a Participant becomes
ineligible during a Plan Year, such Participant shall receive an allocation of
Employer contributions under Section 4.2 based upon the Participant’s
Compensation as determined as of his termination of eligibility, provided such
Participant is eligible to receive an allocation of Employer contributions under
Section 4.2. Any such Participant’s Account shall continue to share in the
allocation of investment experience under Section 5.1.

 

3.4 ELECTION NOT TO PARTICIPATE. An Employee may, subject to the approval of the
Employer, elect voluntarily not to participate in the Plan. The election not to
participate in the Plan is irrevocable and must be communicated to the Employer,
in writing, prior to the Participant’s date of initial eligibility to
participate in the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS, CONTRIBUTIONS,
ROLLOVERS AND TRANSFERS FROM OTHER PLANS

 

4.1. ELECTIVE DEFERRALS.

 

(a) Elections. A Participant may elect in writing to defer a portion of his
Compensation up to the maximum amount which will not cause the Plan to violate
the provisions of Sections 9.2 and 10.1, or cause the Plan to exceed the maximum
amount allowable as a deduction to the Employer under Code Section 404. A
Participant may elect in writing to defer all or a portion of any cash bonus
received during the Plan Year on a single sum basis; provided, however, that the
limitation in the preceding sentence with respect to Compensation for the entire
Plan Year is not exceeded. The amount of a Participant’s Compensation that is
deferred in accordance with the Participant’s election shall be withheld by the
Employer from the Participant’s Compensation on a ratable basis throughout the
Plan Year and/or on a nonratable, single-sum basis. The amount deferred on
behalf of each Participant shall be contributed by the Employer to the Plan and
allocated to the Participant’s Account.

 

(b) Changes in Election. A Participant may prospectively elect to change or
revoke the amount (or percentage) of his elective deferral during the Plan Year
by filing an election with the Employer. The Participant shall be entitled to
change the amount (or percentage) of his elective deferral which change shall be
effective as of January 1, April 1, July 1 or October 1. A Participant’s
revocation of his elective deferrals shall be effective as soon as possible
following his election to cease deferrals. A Participant who has revoked his
elective deferral may reenter the Plan on any January 1, April 1, July 1 or
October 1 following his prior revocation of deferrals.

 

(c) Limitations on Deferrals. No Participant shall defer an amount which exceeds
$9,500, or such amount in effect at the beginning of the calendar year as
adjusted for cost-of-living increases under Section 402(g)(5) of the Code. All
other plans, contracts, or arrangements of the Employer which permit elective
deferrals (as defined in Code Section 402(g)(3)) shall be aggregated with this
Plan in the calculation of the aforementioned limitation.

 

(d) Administrative Rules. All elections made under this Section 4.1, including
the amount and frequency of deferrals, shall be subject to the rules of the
Administrator which shall be consistently applied and which may be changed from
time to time.

 

4.2 EMPLOYER CONTRIBUTIONS.

 

(a) Allocation of Employer Matching Contributions. For each Plan Year, the
Employer may contribute to the Plan, on behalf of each Participant eligible
under Section 4.2(b) a discretionary matching contribution equal to a percentage
of the eligible Participant’s elective deferrals that each such Participant is
making under Section 4.1.

 

The Employer, by action of its Board of Directors, shall determine the amount,
if any, of the Employer matching contribution. The Employers Board of Directors
may also determine to raise, suspend or reduce its contributions under this
Section for any Plan Year. Allocations under this Section shall be subject to
the special rules of Section 12.3 in any Plan Year when the Plan is a Top-Heavy
Plan.

 

--------------------------------------------------------------------------------


 

Forfeitures which arise from Employer matching contributions shall first be used
to pay any administrative expenses of the Plan. Any remaining forfeitures shall
be used to reduce any Employer contribution.

 

(b) Eligibility for Employer Matching Contributions. To be eligible for a share
of Employer matching contributions under Section 4.2(a), an Employee must (1) be
qualified as a Participant under Section 3.1, (2) have made elective deferrals
under Section 4.1, and (3) be employed on the last day of the Plan Year, unless
not employed on account of disability, death, or retirement on or after Normal
Retirement Date during the Plan Year.

 

(c) Discretionary Employer Contributions. In addition to any Employer matching
contributions made under Section 4.2(a), Employer contributions may be made at
the discretion of the Board of Directors of the Employer for any Plan Year,
subject to limits for tax deductions under the Code and provided that the
special allocation in Section 12.3 has been satisfied if the Plan is a Top-Heavy
Plan. Forfeitures which arise from discretionary Employer contributions shall
first be used to pay any administrative expenses of the Plan. Any remaining
forfeitures shall be used to reduce any Employer contribution.

 

(d) Eligibility for Discretionary Employer Contributions. To be eligible for an
allocation of discretionary Employer contributions under Section 4.2(c) for a
Plan Year, an Employee must (1) be qualified as a Participant under Section 3.1,
and (2) be employed on the last day of the Plan Year, unless not employed on
account of disability, death, or retirement on or after Normal Retirement Date
during the Plan Year.

 

(e) Allocation of Discretionary Employer Contributions. Any contribution made
under Section 4.2(c) shall be allocated among Accounts of eligible Participants
in accordance with the ratio that each such eligible Participant’s Compensation
bears to the total Compensation of all such eligible Participants for the Plan
Year.

 

4.3 ROLLOVERS AND TRANSFERS FROM OTHER PLANS. With the approval of the
Administrator, there may be paid to the Trustee amounts which have been held
under other plans qualified under Section 401 of the Code either (a) maintained
by the Employer which have been discontinued or terminated with respect to any
Employee, or (b) maintained by another employer with respect to which any
Employee has ceased to participate. Any such transfer or rollover may also be
made by means of an Individual Retirement Account qualified under Section 408 of
the Code, where the Individual Retirement Account was used as a conduit from the
former plan. Any amounts so transferred on behalf of any Employee shall be
nonforfeitable and shall be maintained under a separate Plan account, to be paid
in addition to amounts otherwise payable under this Plan. The amount of any such
account shall be equal to the fair market value of such account as adjusted for
income, expenses, gains, losses, and withdrawals attributable thereto.

 

If an Employee has not satisfied the eligibility requirements of Section 3.1 but
has either transferred or rolled over an amount from another qualified
retirement plan, the Employee shall be considered a Participant under the Plan
but only to the extent of the amount transferred or rolled over to the Plan.

 

4.4 EMPLOYER CONTRIBUTIONS ARE DISCRETIONARY. This Plan is intended to be a
discretionary profit sharing plan within the provisions of Section 401(a)(27) of
the Code. Employer

 

--------------------------------------------------------------------------------


 

contributions shall be made without regard to current or accumulated profits and
may be modified or suspended by the Employer’s Board of Directors for any Plan
Year.

 

4.5 TIMING OF CONTRIBUTIONS. Employer contributions shall be made to the Plan no
later than the time prescribed by law for filing the Employer’s Federal income
tax return (including extensions) for its taxable year ending with or within the
Plan Year. Elective deferrals under Section 4.1 shall be paid to the Plan as
soon as administratively possible but no later than the fifteenth business day
of the calendar month following the calendar month to which such elective
deferrals are applicable.

 

--------------------------------------------------------------------------------


 

ARTICLE FIVE—ACCOUNTING RULES

 

5.1 INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES.

 

(a) Investment Funds. The investment of Participants’ Accounts shall be made in
a manner consistent with the provisions of the Trust. The Administrator, in its
discretion, may allow the Trust to provide for separate funds for the directed
investment of each Participant’s Account.

 

(b) Participant Direction of investments. If the Administrator chooses to
provide more than one investment fund, then each Participant may direct how his
Account is to be invested among available investment funds in the percentage
multiples established by the Administrator. A Participant may change his
investment direction after advance notice to the Administrator, in accordance
with uniform rules established by the Administrator. An investment direction may
apply to the investment of future contributions and/or amounts previously
accumulated in the Account. In the event a Participant makes no investment
election, his Account shall be invested in the investment fund selected by the
Administrator for all such similarly situated Accounts. If the Plan’s record
keeper or investment manager is changed, the Administrator may suspend the
Participant’s investment direction of his Account. If Participant direction of
investments is suspended, the Administrator shall invest the Participants’
Accounts in an interest-bearing account(s) until such change has been completed.

 

The Plan is intended to constitute a qualified retirement plan described in
Section 404(c) of the Employee Retirement Income Security Act of 1974, as
amended, and regulations thereunder. As a result, the fiduciaries of the Plan
may be relieved of liability for any losses which are the direct and necessary
result of investment instructions given by a Participant.

 

(c) Safe Investment Option. The Administrator may provide that one of the
investment funds offers both a reasonable safety of the principal amount
invested and a reasonable rate of interest return. An investment fund composed
of guaranteed interest contracts through an insurance company, a pooled fund of
short-term bonds and notes, or a money market fund shall be deemed to meet these
standards.

 

(d) Allocation of Investment Experience. As of each Valuation Date, the
investment fund(s) of the Trust shall be valued at fair market value, and the
income, loss, appreciation and depreciation (realized and unrealized), and any
paid expenses of the Trust attributable to such fund shall be apportioned among
Participants’ Accounts within the fund based upon the value of each Account
within the fund as of the preceding Valuation Date. Adjustment of Accounts for
investment experience shall be deemed to be made as of the Valuation Date to
which the adjustment relates, even if actually made on a later date.

 

(e) Allocation of Elective Deferrals and Employer Contributions. Elective
deferrals and Employer contributions shall be allocated to the Account of each
eligible Participant as of the last day of the period for which the
contributions are made.

 

--------------------------------------------------------------------------------


 

(f) Manner and Time of Debiting Distributions. For any Participant who receives
a distribution from his Account, distribution shall be made in accordance with
the provisions dealing with the timing of commencement of benefit payments in
Section 7.2. The distribution shall be equal to the fair market value of the
Participant’s vested Account as of the Valuation Date preceding the
distribution.

 

5.2 PARTICIPANTS OMITTED IN ERROR. In the event a Participant is not allocated a
share of the Employer contribution as a result of an administrative error in any
Plan Year, the Employer may elect to either (a) make an additional contribution
on behalf of such omitted Participant in an appropriate amount, or (b) deduct
the appropriate amount from the next succeeding Employer contribution and
allocate such amount to the Participant’s Account prior to making the
allocations set forth under Section 5.1(e).

 

--------------------------------------------------------------------------------


 

ARTICLE SIX—VESTING, RETIREMENT AND DISABILITY
BENEFITS

 

6.1 VESTING. A Participant shall at all times have a nonforfeitable (vested)
right to his Account derived from elective deferrals, Employer “fail-safe”
contributions under Section 9.2 and/or 9.3, and rollovers or transfers from
other plans, adjusted for investment experience. Except as otherwise provided
with respect to Normal Retirement, disability, or death, a Participant shall
have a nonforfeitable (vested) right to a percentage of his Account derived from
Employer matching contributions and discretionary Employer contributions as
follows:



Years of Service

 

Vested Percentage

 

Less than 2 years

 

0

%

2 years but less than 3

 

50

%

3 years but less than 4

 

75

%

4 years and thereafter

 

100

%

 

Notwithstanding the foregoing, any Participant who was a Participant in the Plan
prior to January 1, 2005 shall be 25% vested upon completion of one Year of
Service. Such Participant’s vested percentage after two or more7 Years of
Service shall be determined in accordance with the schedule above.

 

6.2 FORFEITURE OF NON VESTED BALANCE. The nonvested portion of a Participant’s
Account shall be forfeited as of the earlier of the last day of the Plan Year in
which the Participant receives a complete distribution of his vested Account or
the last day of the Plan Year in which the Participant incurs two (2)
consecutive Breaks in Service (subject to restoration by the Employer if the
Participant returns prior to incurring five (5) consecutive Breaks in Service).
The amount forfeited shall be: (1) used to pay administrative expenses; (2) used
to reduce Employer contributions; and/or (3) allocated as an Employer
contribution, as set forth in Section 4.2.

 

If the Participant returns to the employment of the Employer prior to incurring
five (5) consecutive Breaks in Service and prior to receiving a distribution of
his vested Account the nonvested portion shall be restored. However, if the
nonvested portion of the Participant’s Account was allocated as a forfeiture as
the result of the Participant receiving a distribution of his vested Account
balance, the nonvested portion shall be restored if:

 

(a) the Participant resumes employment prior to incurring five (5) consecutive
Breaks in Service; and

 

(b) the Participant repays to the Plan, as of the earlier of (i) the date which
is five (5) years after his reemployment date or (ii) the date which is the last
day of the period in which the Participant incurs five (5) consecutive Breaks in
Service following the date of distribution, an amount equal to the total
distribution derived from Employer contributions under Sections 4.2 and 12.3.

 

--------------------------------------------------------------------------------


 

The nonvested amount shall be restored to the Participant’s Account, without
interest or adjustment for interim Trust valuation experience, by a special
Employer contribution or from the next succeeding Employer contribution and
forfeitures, as appropriate. Notwithstanding the foregoing, if the Participant’s
nonvested amount was forfeited prior to the earlier of five (5) consecutive
Breaks in Service and prior to distribution of the Participant’s vested Account,
the nonvested amount shall be restored to the Participant’s Account, with
interest or adjustment for interim Trust valuation experience, by a special
Employer contribution or from the next succeeding Employer contribution and
forfeitures, as appropriate.

 

A zero percent vested Participant shall be considered to have received a
complete distribution of his vested Account as of the date of his first Break in
Service, and if he returns to the employment of the Employer prior to incurring
five (5) consecutive Breaks in Service, he shall be considered to have repaid
such distribution as of his completion of one Year of Service after his
resumption of employment.

 

6.3 RETURN TO EMPLOYMENT BEFORE DISTRIBUTION OF VESTED ACCOUNT BALANCE. If
distribution is made to an Employee of less than the Employee’s entire vested
Account, and if the Employee returns to Service, a separate record shall be
maintained of said Account balance. The Employee’s vested interest at any time
in this separate account shall be an amount equal to the formula P(AB+D)-D,
where P is the vested percentage at the relevant time, AB is the Account balance
at the relevant time, and D is the amount of the distribution made to the
Employee.

 

6.4 NORMAL RETIREMENT. A Participant who is in the employment of the Employer at
his Normal Retirement Date shall have a nonforfeitable interest in 100% of his
Account if not otherwise 100% vested under the appropriate vesting schedule. A
Participant who continues in employment after his Normal Retirement Date shall
continue to participate under the Plan, but may elect in writing to have his
Account payable at the time and in the manner specified in Article Seven.

 

6.5 PERMANENT AND TOTAL DISABILITY. If a Participant incurs a permanent and
total disability while in the employ of the Employer, the Participant shall have
a nonforfeitable interest in 100% of his Account, if not otherwise 100% vested
under the appropriate vesting schedule. Payment of his Account balance will be
made at the time and in a manner specified in Article Seven, following receipt
by the Plan Administrator of the Participant’s distribution request. “Permanent
and total disability” shall mean suffering from a physical or mental condition
that, in the opinion of the Administrator and based upon appropriate medical
advice and examination, can be expected to result in death or can be expected to
last for a continuous period of no less than 12 months. The condition must, in
accordance with uniform and consistent rules, be determined by the Administrator
to prevent a Participant from engaging in substantial gainful activity. Receipt
of a Social Security disability award shall be deemed proof of disability.

 

--------------------------------------------------------------------------------


 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1 MANNER OF PAYMENT. Effective January 1, 2005, with respect to distributions
commencing on and after April 1, 2005, except as provided under Sections 7.5 and
7.9, the Participant’s vested Account shall be distributed to the Participant
(or to the Participant’s Beneficiary in the event of the Participant’s death) in
a single lump-sum payment.

 

Prior to April 1, 2005, except as provided under Sections 7.5 and 7.9, the
Participant’s vested Account shall be distributed to the Participant (or to the
Participant’s Beneficiary in the event of the Participant’s death) by any of the
following methods, as elected by the Participant or, when applicable, the
Participant’s Beneficiary:

 

(a) in a single lump-sum payment; or

 

(b) in periodic installments (at least annually), subject to the minimum
distribution rules of Section 7.4.

 

7.2 TIME OF COMMENCEMENT OF BENEFIT PAYMENTS.

 

(a) Normal or Late Retirement. Participants whose employment has terminated
shall have distribution of their Account commence approximately 60 days
following their Normal Retirement Date, unless the Participant elects to defer
receipt of his Account. A Participant who has reached Normal Retirement Date but
has not terminated employment may request distribution of his Account to
commence approximately 60 clays following receipt by the Plan Administrator of
his valid election.

 

(b) Disability Retirement. A Participant whose employment has terminated due to
total and permanent disability may request the distribution of his Account to
commence approximately 60 days following receipt by the Plan Administrator of
his valid election.

 

(c) Pre-retirement Termination of Employment. If a Participant terminates
employment for any reason other than Normal Retirement, disability or death,
distribution of his vested Account balance shall commence upon the later of:

 

(1) The 60th day following the day on which he terminated employment; or

 

(2) The 60th day after a Participant’s election to commence payment is delivered
to the Administrator.

 

Payment of benefits attributable to elective deferrals made pursuant to Section
4.1 may begin (notwithstanding this Section 7.2) prior to a Participant’s
termination of employment and within a reasonable time after the occurrence of
any of the following events: (l)termination of the Plan without the
establishment of another defined contribution plan, other than an employee stock
ownership plan (as defined in Section 4975(e)(7) of the Code), a simplified
employee pension plan (as defined in Code

 

--------------------------------------------------------------------------------


 

Section 408(k)) or a Simple IRA plan as defined in Code Section 408(p);  (2) the
disposition by a corporation to an unrelated corporation of substantially all of
the assets (within the meaning of Section 409(d)(2) of the Code) used in a trade
or business of such corporation if such corporation continues to maintain the
Plan after the disposition, but only with respect to employees who continue
employment with the corporation acquiring such assets; or (3) the disposition by
a corporation to an unrelated entity of such corporation’s interest in a
subsidiary (within the meaning of Section 409(d)(3) of the Code) if such
corporation continues to maintain the Plan, but only with respect to employees
who continue employment with such subsidiary. All distributions that may be made
pursuant to one or more of the foregoing distributable events are subject to the
spousal and participant consent requirements (if applicable) of Sections
40l(a)(11) And 417 of the Code. In addition, such distributions must be made in
a lump sum.

 

Unless the Participant elects otherwise, distribution of his vested Account
shall begin no later than the 60th day after the latest of the close of the Plan
Year in which:

 

(1) the Participant attains age sixty-five (65);

 

(2) occurs the tenth anniversary of the year in which the Participant commenced
participation in the Plan; or

 

(3) the Participant terminates Service with the Employer.

 

(d) Latest Commencement Date. Effective January 1, 1997 or when first used by
the Employer, if later, a Participant may elect to defer receipt of his
retirement benefits; provided, however, in no event shall the distribution of
benefits commence later than the April 1st of the calendar year following the
later of: (I) the calendar year in which the Participant attains age 70½ or (2)
the calendar year in which the Participant retires. In the case of a 5-percent
owner (as defined in Section 416 of the Code), in no event shall the
distribution of benefits commence later than the April 1 of the calendar year
following the calendar year in which the Participant attains age 70½.

 

(1) Any Participant (other than a 5-percent owner) attaining age 70½ in years
after 1995 may elect by April 1 of the calendar year following the year in which
the Participant attained age 70½ (or by December 31, 1997 in the case of a
Participant attaining age 70½ in 1996) to defer distributions until the April 1
of the calendar year following the calendar year in which the Participant
retires. If no such election is made, the Participant will begin receiving
distributions by the April 1 of the calendar year following the calendar year in
which the Participant attained age 70½ (or by December 31, 1997 in the case of a
Participant attaining age 70½ in 1996).

 

(2) The pre-retirement age 70½ distribution option is only eliminated with
respect to Employees who reach age 70½ in or after a calendar year that begins
after December 31, 1998. The pre-retirement age 70½ distribution option is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after benefit
commencement) commence at a time during the period that begins on or after
January 1 of the calendar year in which an Employee attains age 70½ and ends
April 1 of the immediately following calendar year.

 

--------------------------------------------------------------------------------


 

The provisions of this Section 7.2(d) (relating to required distributions) are
intended to comply with Section 401(a)(9) of the Code, the regulations
thereunder and any other applicable guidance, and shall be so interpreted.

 

(e) If a distribution is one to which Sections 401(a)(11) and 417 of the Code do
not apply, such distribution may commence less than 30 days after the notice
required under Section 1.41 1(a)-11(c) of the Income Tax Regulations is given,
provided that:

 

(1) the Administrator clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

 

(2) the Participant, after receiving the notice, affirmatively elects a
distribution.

 

(f) Notwithstanding the foregoing provisions of this Section 7.2, a distribution
may be made to an “alternate payee” pursuant to, and if required by, a
“Qualified Domestic Relations Order” even if the affected Participant has not
separated from service and has not attained the “earliest retirement age” under
the Plan. For purposes of this subsection (f), “Qualified Domestic Relations
Order”, “alternate payee” and “earliest retirement age” shall have the meanings
set forth in Section 414(p) of the Code.

 

7.3 FURNISHING INFORMATION. Prior to the payment of any benefit under the Plan,
each Participant or Beneficiary may be required to complete such administrative
forms and furnish such proof as is deemed necessary or appropriate by the
Employer, Administrator, and/or Trustee.

 

7.4 MINIMUM DISTRIBUTION RULES FOR INSTALLMENT PAYMENTS. If a distribution is
made in installments the following rules shall apply:

 

(a) Payments to Participant and Beneficiary. Payments shall commence no later
than a date provided for in Section 7.2. The amount to be distributed each year
shall be at least equal to the vested balance in the Participant’s Account as of
the last day of the Plan Year in the prior calendar year multiplied by the
following fraction: the numerator shall be one and the denominator shall be the
life expectancy of the Participant or the joint life expectancy of the
Participant and the Participant’s Beneficiary computed as of the aforementioned
last day of the Plan Year and reduced by one for each succeeding year. Payments
shall be restricted under this option to insure compliance with the minimum
distribution incidental death benefit and other minimum distribution
requirements of Section 401(a)(9) of the Code and the regulations promulgated
thereunder.

 

Accordingly, in the case of a non-spouse Beneficiary, the lesser of the
“applicable divisor” from the appropriate Table appearing in Proposed Regulation
1.401 (a)(9) - 2 Q. & A. 4 as modified by superseding regulation, and the joint
life expectancy of the Participant and his Beneficiary shall be used in the
denominator. All life expectancies will be determined by use of the expected
return multiples in Tables V and VI of Section 1.72-9 of Income Tax Regulations.

 

(b) Beneficiaries for purposes of this Section shall be determined in accordance
with regulations issued pursuant to Code Section 401(a)(9).

 

With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2001, the Plan will apply the minimum distribution
requirements of Section 401(a)(9) of the Code in

 

--------------------------------------------------------------------------------


 

accordance with the Regulations under Section 401(a)(9) that were proposed on
January 17, 2001, notwithstanding any provision of the Plan to the contrary.
This amendment shall continue in effect until the end of the last calendar year
beginning before the effective date of final Regulations under Section 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.

 

7.5 JOINT AND SURVIVOR ANNUITY. This Section shall apply only to a Participant
whose Account includes funds transferred from a plan subject to the provisions
of Sections 401 (a)( Ii) and 417 of the Code and who does not die prior to the
“annuity starting date.”

 

(a) If distribution of a Participant’s Account balance commences during his
lifetime, his vested Account (subject to the provisions of this Section 7.5)
shall be applied to the purchase of an annuity for the life of the Participant
or, if the Participant is married as of his benefit commencement date, applied
to the purchase of a “qualified joint and survivor annuity” for the life of the
Participant and his “eligible spouse”. For this purpose, a “qualified joint and
survivor annuity” is an immediate annuity for the life of the Participant with a
survivor annuity for the life of the spouse which is 50% of the amount of the
annuity which is payable during the joint lives of the Participant and his
spouse.

 

(b) The Participant may elect to waive the life annuity or qualified joint and
survivor annuity form of benefit at any time during the election period. Such an
election must be made in writing in a form acceptable to the Administrator.
However, an election to waive a qualified joint and survivor annuity shall not
take effect unless the Participant’s spouse consents in writing to such election
and the spouse’s consent acknowledges the effect of such election and is
witnessed by a Plan representative or a Notary Public. In the event of such an
election, distribution of the portion of the Participant’s Account otherwise
subject to the provisions of this Section shall be paid to the Participant in
the manner selected by the Participant under Section 7.1 above.

 

(c) “Eligible Spouse” is the spouse who (i) is married to the Participant for
the one-year period ending prior to the earlier of benefit commencement or the
date of the Participant’s death, or (ii) becomes married within the one-year
period prior to benefit commencement and remains married for at least one year.
A divorce occurring after benefit payments have commenced to the Participant
will not cause an “eligible spouse” to lose such status, unless the spouse
agrees to give up rights hereunder pursuant to the terms of a qualified domestic
relations order described in Code Section 414(p). The divorce or death of an
“eligible spouse” shall not entitle a subsequent spouse to status as an
“eligible spouse.”

 

(d) The spousal waiver made in accordance with this Section must specify the
non-spouse beneficiary, if any, and the alternative form of distribution neither
of which may be changed unless a new spousal consent is obtained pursuant to
Section 7.5(b). In addition, any waiver made in accordance with this Section may
be revoked at any time prior to the commencement of benefits under the Plan. A
Participant is not limited to the number of revocations or elections that may be
made hereunder.

 

(e) The “election period” under this Section shall be the 90-day period prior to
the “annuity starting date”, which date shall be the first day of the first
period in which an amount is payable as an annuity or, if such benefit is not
payable as an annuity, the first day on which the Participant may begin to
receive a distribution from the Plan.

 

--------------------------------------------------------------------------------


 

The written explanation described in Section 417(a)(3)(A) of the Code may be
provided after the annuity starting date. The 90-day “applicable election
period” to waive the qualified joint and survivor annuity described in Section
417(a)(6)(A) of the Code shall not end before the 30th day after the date on
which such explanation is provided. The Secretary of the Treasury may, by
regulations, limit the period of time by which the annuity starting date
precedes the provision of the written explanation other than by providing that
the annuity starting date may not be earlier than termination of employment. A
Participant may elect (with any applicable spousal consent) to waive any
requirement that the written explanation be provided at least 30 days before the
annuity starting date (or to waive the 30-day requirement set forth above) if
the distribution commences more than seven (7) days after such explanation is
provided. The provisions of this Section 7.5(e) are effective for Plan Years
beginning after December 31, 1996.

 

(f) The Administrator shall provide to each Participant, not more than ninety
(90) days prior to the commencement of benefits, a written explanation of:

 

(1) the terms and conditions of the qualified joint and survivor annuity or life
annuity;

 

(2) the Participant’s right to make, and the effect of an election to waive,
such applicable annuity;

 

(3) the rights of the Participant’s spouse regarding the required consent to an
election to waive the qualified joint and survivor annuity; and

 

(4) the right to make, and the effect of, a revocation of an election to waive
the applicable annuity.

 

(g) Notwithstanding anything contained herein to the contrary, if the vested
balance of the Participant’s Account is less than $5,000 ($3,500 prior to August
6, 1997 or when $5,000 first used by the Employer, if later than August 6,
1997), distribution of the Participant’s Account shall be made in the form of a
lump sum payment. However, no distribution shall be made pursuant to this
subsection after the first day of the first period for which an amount is
received as an annuity unless the Participant and the Participant’s spouse, if
applicable, consent in writing to such distribution. Notwithstanding the
foregoing provisions of this Section 7.5(g), the first sentence of this Section
7.5(g) shall not apply with respect to: (1) distributions that are not subject
to the qualified joint and survivor annuity requirements of this Section 7.5 and
are made prior to March 22, 1999; and (2) distributions that are subject to the
qualified joint and survivor annuity requirements of this Section 7.5 and are
made prior to October 17, 2000, unless the vested balance of the Participant’s
Account is less than $5,000 (or $3,500, as applicable) at the time of the
distribution and at any time prior to the distribution.

 

7.6 DEATH BENEFIT.

 

(a) Death While an Employee. In the event of the death of a Participant while in
the employ of the Employer, vesting in the Participant’s Account shall be 100%
if not otherwise 100% vested under Section 6.1. The Account shall constitute the
Participant’s death benefit to be distributed under this Article to the
Participant’s Beneficiary.

 

(b) Death After Termination of Employment. In the event of the death of a former
Participant after termination of employment but prior to the complete
distribution of his vested Account balance under

 

--------------------------------------------------------------------------------


 

the Trust, the undistributed vested balance of the Participant’s Account shall
be paid to the Participant’s Beneficiary.

 

7.7 DESIGNATION OF BENEFICIARY. Each Participant shall file with the
Administrator a designation of Beneficiary to receive payment of death benefits
payable hereunder if such Beneficiary should survive the Participant. However,
no married Participant’s designation of a Beneficiary other than his “eligible
spouse” (as defined in Section 7.5(c)) shall be effective unless the
Participant’s eligible spouse has signed a written consent witnessed by a Plan
representative or a Notary Public, which consent provides for a designation of
an alternative Beneficiary and the alternate form of distribution. Such
designation of an alternative Beneficiary or alternative form may not be changed
unless a new consent is signed by the eligible spouse.

 

Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern. In the absence of
an effective designation of Beneficiary, or if the Beneficiary dies before
complete distribution of the Participant’s benefits, all amounts shall be paid
to the surviving spouse of the Participant, if living, or otherwise equally to
the Participant’s then-surviving children, whether by marriage or adopted, and
the surviving issue of any deceased children, per stirpes, or, if none, to the
Participant’s estate. Notification to Participants of the death benefits under
the Plan and the method of designating a Beneficiary shall be given at the time
and in the manner provided by regulations and rulings under the Code.

 

7.8 TIME AND MODE OF DISTRIBUTING DEATH BENEFITS. The Beneficiary shall be
allowed to designate both the time and the mode of receiving benefits in
accordance with Section 7.1 unless the Participant had designated a method or
time in writing and indicated that either was not to be revocable by the
Beneficiary. The Beneficiary’s election shall be delivered to the Administrator
no later than the last day of the calendar year following the calendar year in
which the Participant died. If such election is not made, payments shall
commence at the “required time” specified in the next paragraph and shall be
paid in a lump sum, subject to the special rules for surviving spouses.

 

The “required time” for commencement of distribution of any death benefit
hereunder shall be within the period ending on the last day of the calendar year
following the calendar year in which the Participant died, or in the case of a
surviving spouse, within a reasonable time after the Participant’s death or, if
the surviving spouse so elects, no later than the last day of the calendar year
in which the Participant would have attained age 70½. If a surviving spouse dies
before distributions begin, this paragraph shall be applied as if the surviving
spouse were the Participant.

 

If payment commences at the “required time” and if all payments are designated
to or for the benefit of one or more natural persons, the following distribution
modes shall be available:

 

(a) a lump sum; or

 

(b) payments of installments (in a like manner to that in Section 7.4) over a
period not to exceed the life expectancy of the Beneficiary calculated as of the
“required time” in accordance with Table V of Section 1.72-9 of Income Tax
Regulations.

 

--------------------------------------------------------------------------------


 

To the extent payments are not designated to or for the benefit of a natural
person, or if payments commence after the “required time,” the following
distribution modes shall be available:

 

(1) a lump sum payable at any time within five (5) years of the Participant’s
death; or

 

(2) payments of installments at such time and in such amount as determined by
the Beneficiary, provided that all amounts be paid from the Trust within five
(5) years of the Participant’s death.

 

If a Participant dies after payments have commenced, any survivor’s benefit must
be paid no less rapidly than the method of payment in effect at the time of the
Participant’s death.

 

7.9 QUALIFIED PRE-RETIREMENT SURVIVOR ANNUITY.

 

The provisions of this Section shall apply only to a Participant whose Account
includes funds transferred from a plan subject to the provisions of Section
401(a)(11) and 417 of the Code and on whose behalf death benefits (including
voluntary contributions) would amount to at least $5,000.

 

(a) If a Participant dies before distribution of benefits has commenced and is
survived by his “eligible spouse” (as defined in Section 7.5(c)), one-half of
the entire death benefit payable under the Plan shall be applied to the purchase
of an annuity for the life of the Participant’s surviving spouse.

 

(b) The Participant may elect to waive such survivor annuity death benefit
during the period commencing on the first day of the Plan Year in which the
Participant attains age 35 (or the date he terminates employment, if earlier)
and ending on the date of his death. Such an election must be made in writing
and must include the Participant’s designation of a Beneficiary which
designation may not be changed unless a new consent is signed by the “eligible
spouse”. Spousal consent, hereunder, shall not take effect unless the
Participant’s eligible spouse consents in writing to such election which consent
acknowledges the effect of such election and is witnessed by a Plan
representative or a Notary Public.

 

Any waiver made in accordance with this Section 7.9(b) may be revoked at any
time prior to the commencement of benefits under the Plan. A Participant is not
limited to the number of revocations or elections that may be made under this
Section 7.9.

 

In the event of such an election, any death benefit otherwise subject to the
provisions of this Section 7.9, shall be paid to the Participant’s Beneficiary
in a manner selected by the Beneficiary or Participant, subject to the
provisions of Section 7.8.

 

(c) The Administrator shall furnish each Participant with a written explanation
of: (i) the terms and conditions of the survivor annuity; (ii) the Participant’s
right to make, and the effect of, an election to waive the survivor annuity, and
to revoke its election; and (iii) the right of the Participant’s eligible spouse
to prevent such an election by withholding the necessary consent. Such
explanation shall be provided to the Participant within the period beginning on
the later of the first day of the Plan Year in which the Participant attains age
32 and ending on the last day of the Plan Year preceding the Plan Year in which
the Participant attains age 35, or within a reasonable period after the
Participant commences participation in the Plan, or after the Participant
separates from Service if the Participant

 

--------------------------------------------------------------------------------


 

has not attained age 35 at the time of separation from Service.

 

7.10 IN-SERVICE WITHDRAWALS. Notwithstanding the foregoing provisions of this
Article Seven, a Participant who is in the employ of the Employer and has
attained age 59Y2 may withdraw all or a portion of his vested Account by filing
a request with the Administrator at least 30 days before the proposed withdrawal
date.

 

A Participant may withdraw the portion of his Account derived from rollover
contributions at any time by filing a request with the Administrator at least 30
days before the proposed withdrawal date.

 

7.11 INVOLUNTARY CASH-OUTS. If a Participant terminates employment for any
reason and his vested Account balance does not exceed $5,000, the Administrator
may distribute such amount in a lump sum payment to the Participant without the
consent of the Participant or his spouse. This Section is applicable only to
Plan Years beginning after August 5, 1997 and subject to the date that the Plan
first complied or will comply with this provision in operation.

 

7.12 DIRECT ROLLOVER OF ELIGIBLE ROLLOVER DISTRIBUTIONS.

 

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election, a Distributee may elect, at the time
and in the manner prescribed by the Administrator, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

(b) Definitions:

 

(1) Eligible Rollover Distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributees designated Beneficiary, or for a specified
period often years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; any hardship distribution
described in Section 401(k)(2)(B)(i)(IV) of the Code; and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

 

(2) Eligible Retirement Plan: An eligible retirement plan is an Individual
Retirement Account described in Section 408(a) of the Code, an Individual
Retirement Annuity described in Section 408(b) of the Code, an Annuity Plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to the
surviving spouse, an eligible retirement plan is an Individual Retirement
Account or Individual Retirement Annuity.

 

(3) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 4.14(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

 

--------------------------------------------------------------------------------


 

(4) Direct Rollover: A direct rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

--------------------------------------------------------------------------------


 

ARTICLE EIGHT—ADMINISTRATION OF THE PLAN

 

8.1 PLAN ADMINISTRATION. The Employer shall be the Plan Administrator,
hereinbefore and hereinafter called the Administrator, and named fiduciary of
the Plan, unless the Employer, by action of its Board of Directors, shall
designate a person or committee of persons to be the Administrator and named
fiduciary. The administration of the Plan, as provided herein, including a
determination of the payment of benefits to Participants and their
Beneficiaries, shall be the responsibility of the Administrator. The
Administrator shall have the right to construe and interpret the Plan, decide
all questions of eligibility and determine the amount, manner and time of
payment of any distributions under the Plan to the fullest extent provided by
law and in its sole discretion; and interpretations or decisions made by the
Administrator will be conclusive and binding on all persons having an interest
in the Plan. In the event more than one party shall act as Administrator, all
actions shall be made by majority decisions. In the administration of the Plan,
the Administrator may (a) employ agents to carry out nonfiduciary
responsibilities (other than Trustee responsibilities), (b) consult with
counsel, who may be counsel to the Employer, and (c) provide for the allocation
of fiduciary responsibilities (other than Trustee responsibilities) among its
members. Actions dealing with fiduciary responsibilities shall be taken in
writing and the performance of agents, counsel and fiduciaries to whom fiduciary
responsibilities have been delegated shall be reviewed periodically.

 

The expenses of administering the Plan and the compensation of all employees,
agents, or counsel of the Administrator, including the accounting fees, the
record keeper’s fees, and the fees of any benefit consulting firm, shall be paid
by the Plan, or shall be paid by the Employer if the Employer so elects. No
compensation may be paid by the Plan to full-time Employees of the Employer.

 

The Administrator shall obtain from the Trustee, not less often than annually, a
report with respect to the value of the assets held in the Trust Fund, in such
form as is required by the Administrator.

 

The Administrator shall administer the Plan and adopt such rules and regulations
as, in the opinion of the Administrator, are necessary or advisable to implement
and administer the Plan and to transact its business.

 

8.2 CLAIMS PROCEDURE. Pursuant to procedures established by the Administrator,
adequate notice in writing shall be provided to any Participant or Beneficiary
whose claim for benefits under the Plan has been denied within 90 days of
receipt of such claim. Such notice shall set forth the specific reason for such
denial, shall be written in a manner calculated to be understood by the
claimant, and shall advise of the right to administrative review. If such review
is requested by the claimant or his authorized representative within 90 days
after receipt by the claimant of written notification of denial of his claim,
the Administrator shall afford a reasonable opportunity for a full and fair
review by the Administrator of the decision denying the claim. The review shall
focus on the additional facts, legal interpretations or material, if any,
presented by the claimant. A hearing at its place of business may be scheduled
by the Administrator, but a hearing is not required under the review procedure.

 

--------------------------------------------------------------------------------


 

8.3 TRUST AGREEMENT AND DESIGNATION OF TRUSTEE. The Employer has created and
entered into a Trust Agreement with the Trustee as designated therein. The
Employer may designate any number of persons, parties, corporate fiduciaries, or
any combination thereof to act as Trustees, as the Employer deems appropriate.
The Employer may appoint an investment manager or managers to manage (including
the power to acquire and dispose of) all or any part of the Trust assets, as
provided more fully in the Trust Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE NINE—SPECIAL COMPLIANCE PROVISIONS

 

9.1 DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS. If, as the result of
administrative error, the amount of any elective deferral made by a Participant
exceeds the dollar limitation of Section 4.1(c), then the excess amount, and any
income allocable thereto, shall be distributed to such Participant by the April
15 following the calendar year in which the excess elective deferral is made to
the Plan. All Employer matching contributions which relate to distributions of
excess elective deferrals shall be forfeited.

 

9.2 LIMITATIONS ON 401(k) CONTRIBUTIONS.

 

(a) Average Actual Deferral Percentage Test. Amounts contributed as elective
deferrals under Section 4. 1(a) and any “fail-safe” contributions made under
this Section are all considered to be amounts deferred pursuant to Section
401(k) of the Code. For purposes of this Article, these amounts are referred to
as the “deferred amounts.”

 

As of the last day of each Plan Year, the deferred amounts for the Plan Year for
the Participants who are Highly Compensated Employees shall satisfy either of
the following tests:

 

(1) The average actual deferral percentage for the Plan Year for the eligible
Participants who are Highly Compensated Employees shall not exceed the average
actual deferral percentage for the prior Plan Year for eligible Participants who
were Nonhighly Compensated Employees multiplied by 1.25; or

 

(2) The average actual deferral percentage for the Plan Year for eligible
Participants who are Highly Compensated Employees shall not exceed the average
actual deferral percentage for the prior Plan Year for eligible Participants who
were Nonhighly Compensated Employees multiplied by 2, provided that the average
actual deferral percentage for the Plan Year for eligible Participants who are
Highly Compensated Employees does not exceed the average actual deferral
percentage for the prior Plan Year for eligible Participants who were Nonhighly
Compensated Employees by more than two (2) percentage points, or such lesser
amount as the Secretary of the Treasury shall prescribe to prevent the multiple
use of this alternative limitation with respect to any Highly Compensated
Employee. If elected by the Employer, the average actual deferral percentage
tests in (1) and (2) above shall be applied by comparing the current Plan Year’s
average actual deferral percentage for Participants who are Highly Compensated
Employees with the current Plan Year’s average actual deferral percentage for
Participants who are Nonhighly Compensated Employees. Once made, this election
can only be undone if the Plan meets the requirements for changing to prior year
testing as set forth in Internal Revenue Service Notice 98-1 (or superseding
guidance).

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

For purposes of the above tests, the “actual deferral percentage” shall mean the
ratio (expressed as a percentage) of the deferred amounts on behalf of the
“eligible Participants” for the Plan Year bears to

 

--------------------------------------------------------------------------------


 

the eligible Participants’ Compensation. The “average actual deferral
percentage” shall mean the average (expressed as a percentage) of the actual
deferral percentages of the eligible Participants in each group. “Eligible
Participants” shall mean each Employee who is eligible to have elective
deferrals contributed to his Account.

 

A deferred amount will be taken into account under the actual deferral
percentage test for a Plan Year only if it relates to Compensation that either
would have been received by the Participant in the Plan Year (but for the
deferral election) or is attributable to services performed by the Participant
in the Plan Year and would have been received by the Participant within 2 ‘/2
months after the close of the Plan Year (but for the deferral election). In
addition, a deferred amount will be taken into account under the actual deferral
percentage test for a Plan Year only if it is allocated to the Participant as of
a date within that Plan Year. For this purpose, a deferred amount is considered
allocated as of a date within a Plan Year if the allocation is not contingent on
participation or performance of services after such date and the deferred amount
is actually paid to the Trust no later than twelve (12) months after the Plan
Year to which the deferred amount relates.

 

For purposes of this Section 9.2, the actual deferral percentage for any
eligible Participant who is a Highly Compensated Employee for the Plan Year and
who is eligible to have elective deferrals allocated to his account under two or
more plans or arrangements described in Section 401(k) of the Code that are
maintained by the Employer or an affiliated employer shall be determined as if
all such deferrals were made under a single arrangement. In the event that this
Plan satisfies the requirements of Section 410(b) or Section 401(a)(4) of the
Code only if aggregated with one or more other plans, or if one or more other
plans satisfy the requirements of Section 410(b) or Section 401 (a)(4)of the
Code only if aggregated with this Plan, then the provisions of this Section 9.2
shall be applied by determining the actual deferral percentage of eligible
Participants as if all such plans were a single plan.

 

The determination and treatment of elective deferrals and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.

 

In the event the rate of deferrals made by eligible Participants who are Highly
Compensated Employees is in excess of the deferral rate allowed under this
Section 9.2(a) or the contribution rate allowed under Section 9.3(a), and the
Employer has elected to use the current year testing method pursuant to this
Section 9.2(a), the Employer in its discretion may make a “qualified nonelective
contribution” for Participants who are Nonhighly Compensated Employees who are
eligible to have elective deferrals contributed to their Accounts and who have
been credited with 1,000 Hours of Service in the Plan Year and who are employed
on the last day of the Plan Year, to be allocated among their Accounts in
proportion to their Compensation for the Plan Year, as a uniform percentage of
Compensation as determined by the Board of Directors, as a fixed dollar amount
as determined by the Board of Directors, or in any other nondiscriminatory
manner as determined by the Board of Directors. A “qualified nonelective
contribution” is a contribution (other than a matching contribution or a
qualified matching contribution) made by the Employer and allocated to
Participants’ accounts that the Participants may not elect to receive in cash
until distributed from the Plan; that are nonforfeitable when made; and that are
distributable only in accordance with the distribution provisions that are
applicable to elective deferrals and qualified matching contributions. The
provisions of Regulation Section 1.401(k) - 1(b)(5) are incorporated herein by
reference.

 

--------------------------------------------------------------------------------


 

The provisions of Section 401(k)(3)(A) of the Code, as amended by the Small
Business Job Protection Act of 1996, are incorporated herein by reference.

 

The provisions of Section 9.2(a) are effective for Plan Years beginning after
December 31, 1996.

 

(b) Distributions of Excess Contributions.

 

(1) In General. If the average actual deferral percentage test of Section 9.2(a)
is not satisfied for a Plan Year, then the “excess contributions” and income
allocable thereto shall be distributed to the extent allowable under Treasury
regulations no later than the last day of the Plan Year following the Plan Year
for which the excess contributions were made. However, if such excess
contributions are distributed later than 2 ½ months following the last day of
the Plan Year in which such excess contributions were made, a 10% excise tax
will be imposed upon the Employer with respect to these excess contributions.
Excess contributions are reduced by excess deferrals previously distributed
pursuant to Section 402(g) of the Code.

 

(2) Excess Contributions. For purposes of this Section 9.2(b), “excess
contributions” shall mean, with respect to any Plan Year, the excess of the
aggregate amount of Participant deferred amounts under Section 4.1 actually
taken into account in computing the actual deferral percentage of Highly
Compensated Employees for such Plan Year over the maximum amount of all such
contributions permitted under the test under Section 9.2(a) (determined by
reducing contributions made on behalf of Highly Compensated Employees in order
of the actual deferral percentages, beginning with the highest of such
percentages). Excess contributions are allocated to the Highly Compensated
Employees with the largest amounts of employer contributions taken into account
in calculating the average actual deferral percentage test for the year in which
the excess arose, beginning with the Highly Compensated Employee with the
largest amount of such employer contributions and continuing in descending order
until all the excess contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined after distribution of any
excess contributions. The amount of excess contributions to be distributed shall
be reduced by excess elective deferrals previously distributed for the taxable
year ending in the same Plan Year and excess elective deferrals to be
distributed for a taxable year shall be reduced by excess contributions
previously distributed for the Plan Year beginning in such taxable year.

 

The provisions of Section 9.2(b)(2) are effective for Plan Years beginning after
December 31, 1996.

 

(3) Determination of Income. The income allocable to excess contributions shall
be determined by multiplying the income allocable to the Participant’s
“deferred” amounts for the Plan Year by a fraction, the numerator of which is
the excess contributions made on behalf of the Participant for the preceding
Plan Year, and the denominator of which is the sum of the Participant’s Account
balances attributable to Participant’s deferred amounts on the last day of the
preceding Plan Year. Income allocable to the period between the last day of the
preceding Plan Year and the date of distribution shall be disregarded in
determining income.

 

(4) Maximum Distributable Amount. The excess contributions to be distributed to
a Participant shall be adjusted for income and, if there is a loss allocable to
the excess contribution, shall in no event be less than the lesser of the
Participant’s Account under the Plan or the Participant’s elective deferrals for
the Plan Year. Excess contributions shall be distributed from that portion of
the Participant’s Account attributable to Participant elective deferrals to the
extent allowable under Treasury

 

--------------------------------------------------------------------------------


 

regulations.

 

(5) Distribution of Employer Matching Contributions. All Employer matching
contributions which relate to distributions of excess contributions shall be
forfeited.

 

9.3 NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS.

 

(a) Average Contribution Percentage Test. The provisions of this Section 9.3
shall apply if Employer matching contributions are made in any Plan Year under
Section 4.2(b) and such matching contributions are not used to satisfy the
average actual deferral percentage test of Section 9.2.

 

As of the last day of each Plan Year, the average contribution percentage for
Highly Compensated Employees for the Plan Year shall satisfy either of the
following tests:

 

(1) The average contribution percentage for the Plan Year for eligible
Participants who are Highly Compensated Employees shall not exceed the average
contribution percentage for the prior Plan Year for eligible Participants who
were Nonhighly Compensated Employees for the prior Plan Year multiplied by 1.25;
or

 

(2) The average contribution percentage for the Plan Year for eligible
Participants who are Highly Compensated Employees shall not exceed the average
contribution percentage for the prior Plan Year for eligible Participants who
were Nonhighly Compensated Employees for the prior Plan Year multiplied by 2,
provided that the average contribution percentage for the Plan Year for eligible
Participants who are Highly Compensated Employees does not exceed the average
contribution percentage for the prior Plan Year for eligible Participants who
were Nonhighly Compensated Employees by more than two (2) percentage points or
such lesser amount as the Secretary of the Treasury shall prescribe to prevent
the multiple use of this alternative limitation with respect to any Highly
Compensated Employee.

 

For purposes of the above tests, the “average contribution percentage” shall
mean the average (expressed as a percentage) of the contribution percentages of
the “eligible participants” in a group. The “contribution percentage” shall mean
the ratio (expressed as a percentage) that any Employer matching contributions
under the Plan on behalf of the eligible Participant for the Plan Year bears to
the eligible Participant’s Compensation for the Plan Year. “Eligible
Participants” shall mean each Employee who is eligible to receive an allocation
of Employer matching contributions.

 

If elected by the Employer, the average contribution percentage tests in (1) and
(2) above shall be applied by comparing the current Plan Year’s average
contribution percentage for Participants who are Highly Compensated Employees
with the current Plan Year’s average contribution percentage for Participants
who are Nonhighly Compensated Employees. Once made, this election can only be
undone if the Plan meets the requirements for changing to prior year testing as
set forth in Internal Revenue Service Notice 98-1 (or superseding guidance).

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

--------------------------------------------------------------------------------


 

For purposes of this Section 9.3, the contribution percentage for any eligible
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to receive Employer matching contributions, or elective deferrals
allocated to his account under two or more plans described in Section 401(a) of
the Code or under arrangements described in Section 401(k) of the Code that are
maintained by the Employer or an affiliated employer, shall be determined as if
all such contributions and elective deferrals were made under a single plan.

 

In the event that this Plan satisfies the requirements of Section 410(b) or
Section 401(a)(4) of the Code only if aggregated with one or more other plans,
or if one or more other plans satisfy the requirements of Section 410(b) or
Section 401(a)(4) of the Code only if aggregated with this Plan, then the
provisions of this Section 9.3 shall be applied by determining the contribution
percentages of eligible Participants as if all such plans were a single plan.

 

The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

In the event the rate of contributions made by eligible Participants who are
Highly Compensated Employees is in excess of the contribution rate allowed under
this Section 9.3(a) or the deferral rate allowed under Section 9.2(a), and the
Employer has elected to use the current year testing method pursuant to this
Section 9.3(a), the Employer in its discretion may make a special “qualified
matching contribution” contribution for Participants who are Nonhighly
Compensated Employees who are eligible to receive Employer matching
contributions and who have been credited with 1,000 Hours of Service in the Plan
Year and who are employed on the last day of the Plan Year, to be allocated
among their Accounts in proportion to their Compensation for the Plan Year, as a
uniform percentage of Compensation as determined by the Board of Directors, as a
fixed dollar amount as determined by the Board of Directors, or in any other
nondiscriminatory manner as determined by the Board of Directors. A “qualified
matching contribution” is a matching contribution which is subject to the
distribution and nonforfeitability requirements under Section 401(k) of the Code
when made. The provisions of Regulation Sections 1.401(k)-1(b)(5),
1.401(k)-1(g)(13) and 1.401(m)-1(b)(5) are incorporated herein by reference.

 

The provisions of Section 401(m)(2)(A) of the Code, as amended by the Small
Business Job Protection Act of 1996, are incorporated herein by reference.

 

The provisions of Section 9.3(a) are effective for Plan Years beginning after
December 31, 1996.

 

(b) Distribution of Excess Employer Matching Contributions.

 

(1) In General. If the nondiscrimination tests of Section 9.3(a) are not
satisfied for a Plan Year, then the “excess contributions” and any income
allocable thereto shall be forfeited, if otherwise forfeitable, no later than
the last day of the Plan Year following the Plan Year for which said
nondiscrimination tests are not satisfied, and shall be used to reduce Employer
contributions under Section 4.2 1(a). To the extent that such “excess
contributions” are nonforfeitable, such excess contributions shall be
distributed to the Participant on whose behalf the excess contributions were
made no later than the last day of the Plan Year following the Plan Year for
which such “excess contributions” are made. However, if such excess
contributions are distributed later than 2V2 months following the last day of
the Plan Year in which such excess contributions were made, a 10% excise tax
will be imposed upon the Employer with respect to those excess contributions.

 

--------------------------------------------------------------------------------


 

(2) Excess contributions. For purposes of this Section 9.3(b), “excess
contributions” shall mean, with respect to any Plan Year, the excess of the
aggregate amount of Employer matching contributions and, if applicable, elective
deferrals and Employer contributions attributable to elective deferrals actually
made on behalf of Highly Compensated Employees for such Plan Year over the
maximum amount of all such contributions permitted under the nondiscrimination
tests under Section 9.3(a) (determined by reducing contributions made on behalf
of Highly Compensated Employees in order of their contribution percentages,
beginning with the highest of such percentages). Excess contributions are
allocated to the Highly compensated Employees with the largest amounts of
employer

 

--------------------------------------------------------------------------------


 

contributions taken into account in calculating the average contribution
percentage test for the year in which the excess arose, beginning with the
Highly Compensated Employee with the largest amount of such employer
contributions and continuing in descending order until all the excess
contributions have been allocated. For purposes of the preceding sentence, the
“largest amount” is determined after distribution of any excess contributions.

 

The provisions of Section 9.3(b)(2) are effective for Plan Years beginning after
December 31, 1996.

 

(3) Determination of Income. The income allocable to excess contributions shall
be determined by multiplying the income allocable to the Employer matching
contributions for the Plan Year by a fraction, the numerator of which is the
excess contributions on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to Employer matching contributions on the last day of the preceding
Plan Year. Income allocable to the period between the last day of the preceding
Plan Year and the date of distribution shall be disregarded in determining
income.

 

9.4 LIMITATION ON THE MULTIPLE USE ALTERNATIVE. The sum of the average actual
deferral percentage of Highly Compensated Employees under Section 9.2(a) and the
average contribution percentage of Highly Compensated Employees under Section
9.3(a) shall not exceed the following:

 

(a) 125% of the average actual deferral percentage of the Nonhighly Compensated
Employees under Section 9.2(a) or the average contribution percentage of the
Nonhighly Compensated Employees under Section 9.3(a), whichever is greater; and

 

(b) two (2) percentage points more than the average actual deferral percentage
of the Nonhighly Compensated Employees under Section 9.2(a) or the average
contribution percentage of the Nonhighly Compensated Employees under Section
9.3(a), whichever is smaller, and in no event more than two (2) times such
lesser amount.

 

(c) If the limits set forth herein are exceeded, the average contribution
percentage of the Highly Compensated Employees shall be reduced in accordance
with the provisions of Section 9.3(b) by forfeiting “excess contributions”, if
forfeitable, or distributing “excess contributions”, if nonforfeitable, as set
forth in Section 9.3(b). In lieu of reducing the average contribution
percentage, in accordance with Section 9.3(b), the Administrator may reduce the
average actual deferral percentage of the Highly Compensated Employees in
accordance with the provisions of Section 9.2(b) by distributing “excess
contributions” as set forth in Section 9.2(b). The reductions under this Section
shall be made only to the extent necessary to comply with the restrictions on
the multiple use set forth in Code Section 401 (m)(9).

 

--------------------------------------------------------------------------------


 

ARTICLE TEN—LIMITATIONS ON ANNUAL ADDITIONS
TO A PARTICIPANT’S ACCOUNT

 

10.1 RULES AND DEFINITIONS.

 

(a) Rules. The following rules limit additions to Participants1 Accounts:

 

(1) If the Participant does not participate, and has never participated, in
another qualified plan maintained by the Employer, the amount of annual
additions which may be credited to the Participant’s Account for any limitation
year will not exceed the lesser of the maximum permissible amount or any other
limitation contained in this Plan. If the Employer contribution that would
otherwise be allocated to the Participant’s Account would cause the annual
additions for the limitation year to exceed the maximum permissible amount, the
amount allocated will be reduced so that the annual additions for the limitation
year will equal the maximum permissible amount.

 

(2) Prior to determining the Participant’s actual Compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant’s
Compensation for the limitation year, uniformly determined for all Participants
similarly situated.

 

(3) As soon as is administratively feasible after the end of the limitation
year, the maximum permissible amount for the limitation year will be determined
on the basis of the Participant’s actual Compensation for the limitation year.

 

(4) If, as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s Compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any Participant, or other facts and circumstances to
which Regulation Section 1.415-6(b)(6) shall be applicable, there is an excess
amount, the excess will be disposed of as follows:

 

(A) Any elective deferral contributions, to the extent they would reduce the
excess amount, will be returned to the Participant.

 

(B) If an excess amount still exists after the application of subparagraph (A)
and the Participant is covered by the Plan at the end of the limitation year,
the excess amount in the Participant’s Account will be used to reduce Employer
contributions (including any allocation of forfeitures) for such Participant in
the next limitation year, and each succeeding limitation year if necessary.

 

(C) If an excess amount still exists after the application of subparagraphs (A)
and (B), and the Participant is not covered by the Plan at the end of the
limitation year, the excess amount will be held unallocated in a suspense
account. The suspense account will be applied to reduce future Employer
contributions (including allocation of any forfeitures) for all remaining
Participants in the next limitation year, and each succeeding limitation year if
necessary.

 

(D) If a suspense account is in existence at any time during the limitation year
pursuant to this Section, it will not participate in the allocation of the
Trust’s investment gains and losses. If a suspense account is in existence at
any time during a particular limitation year, all amounts in the suspense
account must be allocated and reallocated to Participants’ Accounts before any

 

--------------------------------------------------------------------------------


 

Employer or any Employee contributions may be made to the Plan for that
limitation year. Excess amounts may not be distributed to Participants or former
Participants.

 

(E) If, in addition to this Plan, the Participant is covered under another
defined contribution plan maintained by the Employer during any limitation year,
the annual additions which may be credited to a Participant’s Account under all
Plans for any such limitation year will not exceed the maximum permissible
amount. Benefits will be reduced under any defined contribution discretionary
contribution plan before they are reduced under any defined contribution pension
plan. If both plans are discretionary contribution plans they shall first be
reduced under this Plan. Any excess amount attributable to this Plan will be
disposed of in the manner described in Section 10.l(a)(4).

 

(F) If the Employer maintains, or at any time maintained, a qualified defined
benefit plan covering any Participant in this Plan, the sum of the Participant’s
defined benefit plan fraction and defined contribution plan fraction will not
exceed 1.0 in any limitation year. The annual additions which may be credited to
the Participant’s Account under this Plan for any limitation year will be
limited so that if the limitations of Code Section 415(e) become applicable that
benefits under a defined benefit plan shall have first been provided before
benefits under a defined contribution plan are provided. The provisions of this
Section 10.l(a)(4)(F) shall not apply to limitation years commencing on or after
January 1, 2000.

 

(G) In any Plan Year in which the Plan becomes a Super Top-Heavy Plan as defined
in Section 12.2, the denominators of the defined benefit fraction and defined
contribution fraction shall be computed using 100% of the maximum dollar
limitation instead of 125%.

 

In any year in which the Plan is a Top-Heavy Plan (but not a Super Top-Heavy
Plan), the limitations shall be similarly reduced, subject to the special
provisions of Section 12.3, which provide for the use of the 125% limitation
subject to the added minimum allocations.

 

(5) Notwithstanding anything contained in this Article Ten to the contrary, a
Participant’s defined benefit fraction (including preservation of his accrued
benefit) and/or defined contribution fraction may be adjusted in accordance with
transitional rules contained in Section 235 of the Tax Equity and Fiscal
Responsibility Act of 1982 and Section 1106 of the Tax Reform Act of 1986.

 

(b) Definitions.

 

(1) Annual additions: The following amounts credited to a Participant’s Account
for the limitation year are treated as annual additions to a defined
contribution plan.

 

(A) Employer contributions; and

 

(B) Employee contributions; and

 

(C) Forfeitures; and

 

(D) Amounts allocated to an individual medical account, as defined in Section
415(l)(2) of the Code, which is part of a pension or annuity plan maintained by
the Employer. Also, amounts derived from contributions paid or accrued in
taxable years ending after such date which are attributable to post-retirement
medical benefits allocated to the separate account of a Key Employee, as

 

--------------------------------------------------------------------------------


 

defined in Section 419A(d)(3), and amounts under a welfare benefit fund, as
defined in Section 419(e), maintained by the Employer, are treated as annual
additions to a defined contribution plan.

For this purpose, any excess amount applied under Section 10.1(a)(4) in the
limitation year to reduce Employer contributions will be considered annual
additions for such limitation year.

 

(2) Compensation: For purposes of determining maximum permitted benefits under
this Section, Compensation shall include all of a Participant’s earned income,
wages, salaries, and fees for professional services, and other amounts received
for personal services actually rendered in the course of employment with the
Employer maintaining the Plan, including, but not limited to, commissions paid
to salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips and bonuses, and excluding the
following:

 

(A) Employer contributions to a plan of deferred compensation which are not
included in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a simplified employee pension plan
(funded with individual retirement accounts or annuities) to the extent such
contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation;

 

(B) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

(C) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option; and

 

(D) Other amounts which received special tax benefits, or contributions made by
the Employer (whether or not under a salary reduction agreement) toward the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the Employee).

 

Compensation shall be measured on the basis of compensation paid in the
limitation year.

 

For purposes of applying the limitations of this Article Ten, compensation paid
or made available during such limitation year shall include any elective
deferral (as defined in Code Section 402(g)(3)), and any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of Code
Section 125,457, and, for Limitation Years beginning on or after January 1,
2001, 132(f)(4). The provisions of this paragraph are effective for Plan Years
beginning after December 31, 1997.

 

(3) Defined benefit fraction. This shall mean a fraction, the numerator of which
is the sum of the Participant’s projected annual benefits under all the defined
benefit plans maintained or previously maintained by the Employer, and the
denominator of which is the lesser of 125% of the dollar limitation in effect
for the limitation year under Section 415(b)(1)(A) of the Code or 140% of the
amount which may be taken into account under Code Section 415(b)(1)(B). In
determining the Participant’s defined benefit fraction hereunder, a Participant
with a benefit accrued under a defined benefit plan previously maintained by the
Employer shall have his years of participation in this Plan aggregated with
years of participation in a defined benefit plan.

 

--------------------------------------------------------------------------------


 

(4) Defined contribution fraction: This shall mean a fraction, the numerator of
which is the sum of the annual additions to the Participant’s Account under all
the defined contribution plans (whether or not terminated) maintained by the
Employer for the current and all prior limitation years (including the annual
additions attributable to the Participant’s nondeductible Employee contributions
to this and all other qualified plans, whether or not terminated, maintained by
the Employer), and the denominator of which is the sum of the maximum aggregate
amounts for the current and all prior limitation years with the Employer
(regardless of whether a defined contribution plan was maintained by the
Employer).

 

The maximum aggregate amount in any limitation year is the lesser of 125% of the
dollar limitation then in effect under Section 415(c)(l)(A) of the Code or 35%
of the Participant’s Compensation for such year.

 

(5) Defined contribution dollar limitation: Notwithstanding any other provisions
of the Plan, contributions and other additions with respect to a participant
exceed the limitation of Code Section 415(c) if, when expressed as an Annual
Addition (within the meaning of Code Section 415(c)(2)) to the Participant’s
Account, such Annual Addition is greater than the lesser of:

 

(A) $30,000, as adjusted under Code Section 415(d); or

 

(B) 25 percent of the Participant’s compensation (as defined in Code Section 41
5(c)(3)).

 

The provisions of this Section 10.1(b)(5) are effective for Plan Years beginning
after December 31, 1994.

 

(6) Employer: This term refers to the Employer that adopts this Plan, and all
members of a controlled group of corporations (as defined in Section 414(b) of
the Code, as modified by Section 415(h)), commonly-controlled trades or
businesses (as defined in Section 4 14(c) as modified by Section 415(h)), or
affiliated service groups (as defined in Section 4 14(m)) of which the adopting
employer is a part.

 

(7) Highest average compensation: This means the average Compensation for the
three consecutive limitation years with the Employer that produces the highest
average.

 

(8) Limitation year. The Plan Year shall be the 12-consecutive-month period used
to measure Compensation in this Plan for benefit purposes.

 

(9) Maximum permissible amount: This amount is the lesser of the defined
contribution dollar limitation or 25% of the Participant’s Compensation for the
limitation year. If a short limitation year is created because of an amendment
changing the limitation year to a different 12-consecutive-month period, the
maximum permissible amount will not exceed the defined contribution dollar
limitation multiplied by the following fraction:

 

Number of months in the short limitation year

12

 

--------------------------------------------------------------------------------


 

(10) Projected annual benefit: This is the annual retirement benefit (adjusted
to an actuarially equivalent straight life annuity if such benefit is expressed
in a form other than a straight life annuity or qualified joint and survivor
annuity) to which the Participant would be entitled under the terms of the Plan,
assuming:

 

(A) the Participant will continue employment until normal retirement age under
the Plan (or current age, if later), and

 

(B) the Participant’s Compensation for the current limitation year and all other
relevant factors used to determine benefits under the Plan will remain constant
for all future limitation years.

 

--------------------------------------------------------------------------------


 

ARTICLE ELEVEN—AMENDMENT AND TERMINATION

 

11.1 AMENDMENT. The Employer shall have the right to amend, alter, or modify the
Plan at any time, or from time to time, in whole or in part. Any such amendment
shall become effective under its terms upon adoption by the Employer. The
amendment shall be adopted by formal action of the Employer’s Board of
Directors. However, no amendment affecting the duties, powers or
responsibilities of the Trustee may be made without the written consent of the
Trustee. No amendment shall be made to the Plan which shall:

 

(a) make it possible (other than as provided in Section 14.3) for any part of
the corpus or income of the Trust Fund (other than such part as may be required
to pay taxes and administrative expenses) to be used for or diverted to purposes
other than the exclusive benefit of the Participants or their beneficiaries; or

 

(b) alter the schedule for vesting in a Participant’s Account with respect to
any Participant with three (3) or more Years of Service without his consent or
deprive any Participant of any nonforfeitable portion of his Account.

 

Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate to conform to or to satisfy the conditions of any law,
governmental regulation, or ruling, and to meet the requirements of the Employee
Retirement Income Security Act of 1974, as it may be amended.

 

11.2 TERMINATION OF THE PLAN. The Employer reserves the right at any time and in
its sole discretion to discontinue payments under the Plan and to terminate the
Plan. In the event the Plan is terminated, or upon complete discontinuance of
contributions under the Plan by the Employer, or in the event of a partial
termination of the Plan, the rights of each Participant to his Account on the
date of such termination or discontinuance of contributions, to the extent of
the fair market value under the Trust Fund, shall become fully vested and
nonforfeitable. The Employer shall direct the Trustee to distribute the Trust
Fund in accordance with the Plan’s distribution provisions to the Participants
and their Beneficiaries, each Participant or Beneficiary receiving a portion of
the Trust Fund equal to the value of his Account as of the date of distribution.
These distributions may be implemented by the continuance of the Trust and the
distribution of the Participants’ Account shall be made in such time and such
manner as though the Plan had not terminated, or by any other appropriate
method, including rollover into Individual Retirement Accounts. Upon
distribution of the Trust Fund, the Trustee shall be discharged from all
obligations under the Trust and no Participant or Beneficiary shall have any
further right or claim therein. If a partial termination of the Plan is deemed
to have occurred, this Section shall apply only to those Participants affected
by such partial termination.

 

--------------------------------------------------------------------------------


 

ARTICLE TWELVE—TOP-HEAVY PROVISIONS

 

12.1 APPLICABILITY. The provisions of this Article shall become applicable only
for any Plan Year in which the Plan is a Top-Heavy Plan. The determination of
whether the Plan is a Top-Heavy Plan shall be made each Plan Year by the
Administrator.

 

12.2 DEFINITIONS. For purposes of this Article, the following definitions shall
apply:

 

(a) “Key Employee” shall mean any Employee or former Employee (and the
Beneficiaries of such Employee) who, at any time during the determination
period, was (i) an officer of the Employer earning Compensation greater than 50%
of the dollar limitation under Section 415(b)(1)(A) of the Code, (ii) an owner
(or considered an owner under Section 318 of the Code) of both more than a
one-half percent (V2%) interest in the Employer and one of the ten largest
interests in the Employer if such individual’s Compensation exceeds the dollar
limitation under Section 415(c)(1)(A) of the Code, (iii) a 5% owner of the
Employer, or (iv) a 1% owner of the Employer who has an annual Compensation of
more than $150,000. The determination period of the Plan is the Plan Year
containing the determination date as defined in Section 12.2(c)(4) and the four
preceding Plan Years. The determination of who is a Key Employee (including the
terms “5% owner” and “1% owner”) will be made in accordance with Section
416(i)(1) of the Code and the regulations thereunder. “Non-Key Employee” shall
mean any Employee or Beneficiary of such Employee or former Employee or
Beneficiary of such former Employee who is not or was not a Key Employee during
the Plan Year ending on the determination date, nor during the four preceding
Plan Years.

 

(b) “Super Top-Heavy Plan” shall mean a plan which meets the test for status as
a Top-Heavy Plan, where “90%” is substituted for “60%” at each place in Section
12.2(c).

 

(c) “Top-Heavy Plan” shall mean a plan where any of the following conditions
exist:

 

(1) Top-Heavy status defined:

 

(A) The Plan is a Top-Heavy Plan if the top-heavy ratio for the Plan exceeds 60%
and the Plan is not part of any required aggregation group or permissive
aggregation group of plans; or

 

(B) The Plan is a Top-Heavy Plan if the Plan is a part of a required aggregation
group of plans (but is not part of a permissive aggregation group) and the
top-heavy ratio for the group of plans exceeds 60%; or

 

(C) The Plan is a Top-Heavy Plan if the Plan is a part of a required aggregation
group of plans and part of a permissive aggregation group and the top-heavy
ratio for the permissive aggregation group exceeds 60%.

 

(2) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer maintains or has maintained one or more defined
benefit plans which have covered or could cover a Participant in this Plan, the
top-heavy ratio is a fraction, the numerator of which is the sum of account
balances under the defined contribution plans for all Key Employees and the
actuarial equivalents of accrued benefits under the defined benefit plans for
all Key Employees, and the denominator of which is the sum of the account
balances under the defined contribution plans for all Participants and the

 

--------------------------------------------------------------------------------


 

actuarial equivalents of accrued benefits under the defined benefit plans for
all Participants. Both the numerator and denominator of the top-heavy ratio
shall include any distribution of an account balance or an accrued benefit made
in the five-year period ending on the determination date and any contribution
due to a defined contribution pension plan but unpaid as of the determination
date. In determining the accrued benefit of a Non-Key Employee who is
participating in a plan that is part of a required aggregation group, the method
of determining such benefit shall be either (a) in accordance with the method,
if any, that uniformly applies for accrual purposes under all plans maintained
by the Employer or any related employer under Code Section 414, or (b) if there
is no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional accrual rate of Code Section
411(b)(1)(C).

 

(3) For purposes of (1) and (2) above, the value of Account balances and the
actuarial equivalents of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the determination date. The Account balances and accrued benefits of a
Participant who is not a Key Employee but who was a Key Employee in a prior year
will be disregarded. The accrued benefits and Account balances of Participants
who have performed no Flours of Service with any Employer maintaining the Plan
for the five-year period ending on the determination date will be disregarded.
The calculations of the top-heavy ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made under Section 416
of the Code and regulations issued thereunder. Deductible Employee contributions
will not be taken into account for purposes of computing the top-heavy ratio.
When aggregating plans, the value of account balances and accrued benefits will
be calculated with reference to the determination dates that fall within the
same calendar year.

 

(4) Definition of terms for Top-Heavy status:

 

(A) “Top-heavy ratio” shall mean the following:

 

(1) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer has never maintained any defined benefit plans
which have covered or could cover a Participant in this Plan, the top-heavy
ratio is a fraction, the numerator of which is the sum of the Account balances
of all Key Employees as of the determination date (including any part of any
Account balance distributed in the five-year period ending on the determination
date), and the denominator of which is the sum of the Account balances
(including any part of any Account balance distributed in the five-year period
ending on the determination date) of all Participants as of the determination
date. Both the numerator and the denominator shall be increased by any
contributions due but unpaid to a defined contribution pension plan as of the
determination date.

 

(2) If the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan funded with individual retirement accounts
or annuities) and the Employer maintains or has maintained one or more defined
benefit plans which have covered or could cover a Participant in this Plan, the
top-heavy ratio is a fraction, the numerator of which is the sum of account
balances under the defined contribution plans for all Key Employees and the
actuarial equivalent of accrued benefits under the defined benefit plans for all
Key Employees, and the denominator of which is the sum of the account balances
under the defined contribution plans for all Participants and the actuarial
equivalent of accrued benefits under the defined benefit plans for all
Participants. Both the numerator and denominator of the top-heavy ratio shall
include any distribution

 

--------------------------------------------------------------------------------


 

of an account balance or an accrued benefit made in the five-year period ending
on the determination date and any contribution due but unpaid to a defined
contribution pension plan as of the determination date.

 

(3) For purposes of(l) and (2) above, the value of Account balances and the
actuarial equivalent of accrued benefits will be determined as of the most
recent valuation date that falls within or ends with the 12-month period ending
on the determination date. The accrued benefits and Account balances of
participants who have performed no services for any employer maintaining the
Plan for the five-year period ending on the determination date will be
disregarded. The calculations of the top- heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made
under Section 416 of the Code and regulations issued thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans, the value of account balances and
accrued benefits will be calculated with reference to the determination dates
that fall within the same calendar year.

 

(B) “Permissive aggregation group” shall mean the required aggregation group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the required aggregation group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.

 

(C) “Required aggregation group” shall mean (1) each qualified plan of the
Employer (including any terminated plan) in which at least one Key Employee
participates, and (2) any other qualified plan of the Employer which enables a
plan described in (1) to meet the requirements of Sections 401(a)(4) or 410 of
the Code.

 

(D) “Determination date” shall mean, for any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year. For the first Plan Year of
the Plan, “determination date” shall mean the last day of that Plan Year.

 

(E) “Valuation Date” shall mean the last day of the Plan Year.

 

(F) Actuarial equivalence shall be based on the interest and mortality rates
utilized to determine actuarial equivalence when benefits are paid from any
defined benefit plan. If no rates are specified in said plan, the following
shall be utilized: pre- and post-retirement interest — 5%; post- retirement
mortality based on the Unisex Pension (1984) Table as used by the Pension
Benefit Guaranty Corporation on the date of execution hereof.

 

12.3 ALLOCATION OF EMPLOYER CONTRIBUTIONS FOR A TOP-HEAVY PLAN YEAR.

 

(a) Except as otherwise provided below, in any Plan Year when the Plan is a
Top-Heavy Plan the Employer contributions allocated on behalf of any Participant
who is a Non-Key Employee shall not be less than the lesser of 3% of such
Participant’s Compensation as defined in Section 10.1(b)(2) or the largest
percentage of Employer contributions (including elective deferrals under Section
4.1) as a percentage of the first $150,000 (or such amount as prescribed by the
Secretary of the Treasury or his delegate) of the Key Employee’s Compensation,
allocated on behalf of any Key Employee for that Plan Year. This minimum
allocation shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the Plan Year because of insufficient
Employer contributions under Section 4.2 or the

 

--------------------------------------------------------------------------------


 

Participant’s failure to complete 1,000 Hours of Service or the Participant’s
failure to make elective deferrals under Section 4.1.

 

(b) The minimum allocation under this Section shall not apply to any Participant
who was not employed by the Employer on the last day of the Plan Year.

 

(c) The minimum allocation under this Section shall be reduced by any allocation
of Employer contributions under Section 4.2 and will be used as an offset
against any such required allocation under any other defined contribution plan
of the Employer with a Plan Year ending in the same calendar year as the
Valuation Date.

 

(d) Neither elective deferrals nor matching contributions (as defined in Code
Sections 402(g)(3) and 401 (m)(4)(A), respectively) shall be taken into account
for the purpose of satisfying the minimum allocation requirements of this
Section, but are included for purposes of determining the percentage of Employer
contributions allocated to Key Employees.

 

(e) There shall be no duplication of the minimum benefits required under Code
Section 416. Benefits shall be provided under defined benefit plans before under
any defined contribution plans. If a defined benefit plan (active or frozen) is
part of the permissive or required aggregation group of plans of the Employer,
the minimum allocation in subparagraph (a) shall be deemed to be 5% and shall be
offset by a Participant’s accrued benefit under a defined benefit plan according
to the following equivalencies: a 1% “qualifying benefit accrual” under a
defined benefit plan equals a 2.5% allocation under a defined contribution plan.
To be a “qualifying benefit accrual,” the pension under the defined benefit plan
must be converted to a pension payable for life based on the average of the five
consecutive years of the Participant’s highest compensation, payable at that
plan’s normal retirement date. Accordingly, for a Participant whose “qualifying
benefit accrual” equals 2% multiplied by each year of his participation in the
Plan while a Top-Heavy Plan, there shall be no minimum allocation hereunder. If
the “qualifying benefit accrual” is a lesser amount than 2% for each such year,
the minimum allocation under this Plan shall be provided on a pro rata basis,
adjusted on the basis of the above equivalencies. Except as provided in
subparagraph (f), in no event will additional minimum allocations be provided
for any Participant who has earned a “qualifying benefit accrual” equal to 20%
of his Compensation (as defined in Article Ten) averaged over the five
consecutive years in which such Compensation was the highest.

 

(f) There shall be no duplication of the minimum benefits required under Code
Section 416. Benefits shall be provided under defined benefit plans before under
defined contribution plans. If a defined benefit plan (active or frozen) is part
of the permissive or required aggregation group of plans, and if any Participant
in the Plan would have his benefits limited due to the application of the
special Code limitation rule in Section 10.1 in a year when the Plan is a
Top-Heavy Plan but not a Super Top- Heavy Plan, the allocation method of
subparagraph (e) above shall apply, except that “3%” shall be substituted for
“2%” and “30%” shall be substituted for “20%.”

 

12.4 VESTING. The provisions contained in Section 6.1 relating to vesting shall
continue to apply in any Plan Year in which the Plan is a Top-Heavy Plan, and
apply to all benefits within the meaning of Section 411(a)(7) of the Code except
those attributable to Employee contributions and elective deferrals under
Section 4.1, including benefits accrued before the effective date of Section 416
and benefits accrued before the Plan became a Top-Heavy Plan. Further, no
reduction in vested benefits may occur in the event the Plan’s status as a
Top-Heavy Plan changes for any Plan Year and the

 

--------------------------------------------------------------------------------


 

vesting schedule is amended. In addition, if a Plan’s status changes from a
Top-Heavy Plan to that of a non-Top-Heavy Plan, a Participant with three (3) or
more Years of Service for vesting purposes shall continue to have his vested
rights determined under the schedule which he selects, in the event the vesting
schedule is subsequently amended.

 

Payment of a Participant’s vested Account balance under this Section shall be
made in accordance with the provisions of Article Seven.

 

--------------------------------------------------------------------------------


 

ARTICLE THIRTEEN—LOANS AND HARDSHIP DISTRIBUTIONS

 

13.1 LOANS.

 

(a) Permissible Amount and Procedures. Upon the application of a Participant,
the Administrator may, in accordance with a uniform and nondiscriminatory
policy, direct the Trustee to grant a loan or loans to a Participant at a
reasonable rate of interest. The Participant’s signature shall be required on a
promissory note. In no event shall the amount of a loan or loans to a
Participant exceed the vested value of the Participant’s Account, which shall be
security for such loan. The Administrator shall impose a rate of interest which
provides the Plan with a return commensurate with the interest rates charged by
persons in the business of lending money for loans which would be made under
similar circumstances. The terms of any loan shall be arrived at by mutual
agreement between the Administrator and the Participant, subject to the approval
of the Trustee. Participant loans shall be treated as segregated investments,
and interest repayments will be credited only to the Participant’s Account. In
the event a Participant terminates employment while any loan is outstanding, the
unpaid balance and any interest due thereon shall become due and payable, within
thirty (30) days of such termination of employment. If such amount is not paid
to the Plan, it shall be charged against the amounts that are otherwise payable
to the Participant or the Participant’s Beneficiary under the provisions of the
Plan.

 

(b) Limitation on Amount of Loans. A Participant’s loan or loans, when
aggregated with all other outstanding loan balances under this Plan and any
other qualified retirement plan maintained by the Employer, shall not exceed the
lesser of:

 

(1) $50,000. which amount shall be reduced by the highest outstanding balance of
loans, if any, during the preceding 12-month period over the current outstanding
balance of loans; or

 

(2) one-half ( ½) of the vested value of the Participant’s Account.

 

Any loan must be repaid within five (5) years. If the loan was made for the
purpose of acquiring the primary residence of the Participant, then such loan
must be repaid within fifteen (15) years. The repayment of any loan must be made
in at least quarterly installments of principal and interest with level periodic
payments.

 

In the case of a Participant who has loans outstanding from this Plan or other
plans of the Employer (or a member of any affiliated service group or controlled
group of businesses), the Administrator shall be responsible for reporting to
the Trustee the existence of said loans in order to aggregate all such loans
within the above limits as required by the Code.

 

--------------------------------------------------------------------------------


 

13.2 HARDSHIP DISTRIBUTIONS. The Administrator may direct the Trustee to
distribute to any Participant or his Beneficiary in any one Plan Year all or a
portion of the Participant’s nonforfeitable interest in his Account exclusive of
amounts attributable to earnings on elective deferral contribution amounts,
valued as of the preceding Valuation Date, on account of an immediate and heavy
financial need provided that the distribution is necessary to satisfy such
financial need. The portions of the Participant’s Account attributable to and
qualified nonelective contributions (as defined in Section 9.2(a)) and matching
contributions which are used to satisfy the average actual deferral percentage
test of Section 9.2 may not be distributed to him under the terms of this
Section. Distributions paid pursuant to this Section shall be deemed to be made
as of the first day of the Plan Year and the Participant’s Account shall be
reduced accordingly.

 

(a) Deemed Immediate and Heavy Financial Need. A distribution made on account of
medical expenses (as described in Code Section 213(d)) incurred by the
Participant, his spouse or his dependents (as defined in Code Section 152), or
for purchase of the Participant’s principal residence (excluding mortgage
payments), or for payment of educational expenses for the next twelve months of
post- secondary education for the Participant, his spouse or his children or
dependents, or to prevent the eviction of the Participant from his principal
residence or foreclosure on same shall be deemed to be made on account of an
immediate and heavy financial need.

 

(b) Deemed Necessity to Satisfy Financial Need. A distribution shall be deemed
necessary to satisfy a Participant’s immediate and heavy financial need if the
amount of the distribution does not exceed the amount of the financial need, and
the Participant has obtained all currently available distributions and
nontaxable loans under all plans maintained by the Employer, and the Participant
makes a written irrevocable election to suspend his rights to make elective
deferrals and employee contributions under all plans maintained by the Employer
for a 6-month period following receipt of the distribution and such irrevocable
election limits the amount of his elective deferrals in his taxable year
immediately following the taxable year of the hardship distribution equal to the
applicable limit under Code Section 402(g) less the amount of his deferrals made
in the taxable year of the distribution.

 

(c) Application Procedure. The Administrator shall require that requests for
hardship distributions be made under procedures which include the Participant’s
statement of the facts causing the hardship, the amount of the financial need
and any other information required to ascertain the facts. No distribution will
be granted unless the amount attributable to Employer contributions has been in
the Trust for a period of two (2) years or, alternatively, the Participant has
been a Participant for five (5) or more years.

 

The provisions of this Section (relating to hardship distributions) are intended
to comply with Treasury regulations issued under Section 401(k) of the Code, and
shall be so interpreted.

 

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

 

14.1 PLAN DOES NOT AFFECT EMPLOYMENT. Neither the creation of this Plan nor any
amendment thereto nor the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees, or
against the Trustee, and all liabilities under this Plan shall be satisfied, if
at all, only out of the Trust Fund held by the Trustee. Participation in the
Plan shall not give any Participant any right to be retained in the employ of
the Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.

 

14.2 SUCCESSOR TO THE EMPLOYER. In the event of the merger, consolidation,
reorganization or sale of assets of the Employer, under circumstances in which a
successor person, firm, or corporation shall carry on all or a substantial part
of the business of the Employer, and such successor shall employ a substantial
number of Employees of the Employer and shall elect to carry on the provisions
of the Plan, such successor shall be substituted for the Employer under the
terms and provisions of the Plan upon the filing in writing with the Trustee of
its election to do so.

 

14.3 REPAYMENTS TO THE EMPLOYER. Notwithstanding any provisions of this Plan to
the contrary, and in the sole discretion of the Employer:

 

(a) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer because of a mistake of fact may be returned to the
Employer within one year after the date of contribution. Earnings attributable
to the excess contribution may not be returned to the Employer, but losses
attributable thereto must reduce the amount to be so returned. Furthermore, if
the withdrawal of the amount attributable to the excess contribution would cause
the balance of the individual account of any Participant to be reduced to less
than the balance which would have been in the account had the amount not been
contributed, then the amount to be returned to the Employer must be limited so
as to avoid such reduction.

 

(b) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer for any fiscal year for which initial Plan
qualification under the Code is denied may be refunded to the Employer within
one year after the date such qualification of the Plan is denied or within one
year of the resolution of any judicial or administrative process with respect to
the disallowance.

 

(c) Any monies or other Plan assets attributable to any contribution made to
this Plan by the Employer may be refunded to the Employer, to the extent the
income tax deduction for such contribution is disallowed, within one taxable
year after the date of such disallowance or within one year of the resolution of
any judicial or administrative process with respect to the disallowance.

 

Earnings attributable to the excess contribution may not be returned to the
Employer, but losses attributable thereto must reduce the amount to be so
returned. Furthermore, if the withdrawal of the amount attributable to the
excess contribution would cause the balance of the individual account of any

 

--------------------------------------------------------------------------------


 

Participant to be reduced to less than the balance which would have been in the
account had the amount not been contributed, then the amount to be returned to
the Employer must be limited so as to avoid such reduction.

 

Provided, however, the provisions of this Section shall not apply to elective
deferrals made by a Participant under Section 4.1.

 

14.4 BENEFITS NOT ASSIGNABLE. Except as provided in Section 414(p) of the Code
with respect to “qualified domestic relations orders”, the rights of any
Participant or his Beneficiary to any benefit or payment hereunder shall not be
subject to voluntary or involuntary alienation or assignment. Notwithstanding
the prior provisions of this Section 14.4, an offset to a Participant’s benefit
against an amount that the Participant is ordered or required to pay the Plan
with respect to a judgment, order, or decree issued, or a settlement entered
into, on or after August 5, 1997, shall be permitted in accordance with Sections
401(a)(13)(C) and (D) of the Code.

 

14.5 MERGER OF PLANS. In the case of any merger or consolidation of this Plan
with, or transfer of the assets or liabilities of the Plan to, any other plan,
the terms of such merger, consolidation or transfer shall be such that each
Participant would receive (in the event of termination of this Plan or its
successor immediately thereafter) a benefit which is no less than what the
Participant would have received in the event of termination of this Plan
immediately before such merger, consolidation or transfer.

 

14.6 INVESTMENT EXPERIENCE NOT A FORFEITURE. The decrease in value of any
Account due to adverse investment experience will not be considered an
impermissible “forfeiture” of any vested balance.

 

14.7 DISTRIBUTION TO LEGALLY INCAPACITATED PERSON. In the event any benefit is
payable to a minor or to a person deemed to be incompetent or to a person
otherwise under legal disability, or who is by sole reason of advanced age,
illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator, may direct the Trustee to apply
all or any portion of such benefit directly to the care, comfort, maintenance,
support, education or use of such person or to pay or distribute the whole or
any part of such benefit to (a) the spouse of such person, (b) the parent of
such person, (c) the guardian, committee, or other legal representative,
wherever appointed, of such person, (d) the person with whom such person shall
reside, (e) any other person having the care and control of such person, or (f)
such person. The receipt of any such payment or distribution is a complete
discharge of liability for Plan obligations.

 

14.8 CONSTRUCTION. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.

 

14.9 GOVERNING DOCUMENTS. A Participant’s rights shall be determined under the
terms of the Plan as in effect at the Participant’s date of separation from
eligible Service.

 

--------------------------------------------------------------------------------


 

14.10 GOVERNING LAW. The provisions of this Plan shall be construed under the
laws of the state of the situs of the Trust, except to the extent such laws are
preempted by Federal law.

 

14.11 HEADINGS. The Article headings and Section numbers are included solely for
ease of reference. If there is any conflict between such headings or numbers and
the text of the Plan, the text shall control.

 

14.12 COUNTERPARTS. This Plan may be executed in any number of counterparts,
each of which shall be deemed an original; said counterparts shall constitute
but one and the same instrument, which may be sufficiently evidenced by any one
counterpart.

 

14.13 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN. In the event that all or
any portion of the distribution payable to a Participant or to a Participant’s
Beneficiary hereunder shall, at the expiration of five (5) years after it shall
become payable, remain unpaid solely by reason of the inability of the
Administrator to ascertain the whereabouts of such Participant or Beneficiary,
after sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, the amount so distributable shall be
reallocated in the same manner as a forfeiture under Section 6.2 pursuant to
this Plan. In the event a Participant or Beneficiary is located subsequent to
the reallocation of his Account balance, such Account balance shall be restored
without interest or adjustment for interim Trust valuation experience, by a
special Employer contribution or from the next succeeding Employer contribution,
as appropriate.

 

--------------------------------------------------------------------------------


 

ARTICLE FIFTEEN—MULTIPLE EMPLOYER PROVISIONS

 

15.1 ADOPTION OF THE PLAN. With the Employer’s consent, this Plan may be adopted
by any other corporation or entity for its employees, which adopting Employer
shall be known as a “Participating Employer.” All assets may either be held
within one Trust Fund, or each Participating Employer may maintain a separate
trust fund attributable to its portion of Plan assets. Separate accounting shall
be maintained for the Accounts of employees of each adopting Participating
Employer.

 

15.2 SERVICE. For purposes of vesting, eligibility to participate in the Plan,
and determining eligibility for allocation of Participating Employer
contributions, an Employee shall be credited with all of his Hours of Service
with any Participating Employer which has adopted the Plan after the effective
date of that adoption. Pre-adoption Service will be credited in accordance with
the rules in Article Two for such periods of time when the Employees were part
of a controlled group of corporations, trades or businesses under common control
or affiliated service group. Service during such time when there was no
controlled or affiliated service group will be credited only for eligibility to
participate in the Plan. These rules may be modified by an instrument of
adoption.

 

15.3 PLAN CONTRIBUTIONS. All contributions made by a Participating Employer, as
provided for in this Plan and unless modified by an instrument of adoption,
shall be determined separately by each Participating Employer, and shall be paid
to and held by the Trustee for the exclusive benefit of the Employees of such
Participating Employer and the Beneficiaries of such Employees, subject to all
the terms and conditions of this Plan. Any forfeiture by an Employee of a
Participating Employer subject to allocation during each Plan Year shall be
allocated only for the exclusive benefit of the Participants of such
Participating Employer in accordance with the provisions of this Plan, unless
modified by an instrument of adoption.

 

15.4 DETERMINING COMPENSATION. In the case of any Employee who is paid by more
than one Participating Employer, all of his Compensation from the Participating
Employers shall be aggregated for purposes of determining benefits if the Plan
is integrated with Social Security.

 

15.5 TRANSFERRING EMPLOYEES. The Administrator shall adopt equitable procedures
whereby contributions and forfeitures are equitably allocated in the case of
Employees transferring from the employment of one Participating Employer to
another Participating Employer. Similarly, rules shall be adopted whereby
Account records may be transferred from the records of one Participating
Employer to another Participating Employer.

 

15.6 DELEGATION OF AUTHORITY. Each Participating Employer who has adopted the
Plan may delegate to the Employer the right to name the Administrator and
Trustees of the Plan.

 

--------------------------------------------------------------------------------


 

15.7 TERMINATION. Any termination of the Plan or discontinuance of contributions
by any one Participating Employer shall operate with regard only to the
Participants employed by that Participating Employer. All Employees affected
thereby shall have a 100% nonforfeitable interest in their Accounts.

 

In the event any Participating Employer terminates its participation in this
Plan, or in the event that any such Participating Employer shall cease to exist
through sale, reorganization or bankruptcy, the Trust Fund shall be allocated by
the Trustee, in accordance with the direction of the Administrator, into
separate trust funds. The amount to be allocated to the Trust of the terminating
Participating Employer shall be equal to the value of Account balances of its
Participants as of the most recent date as of which Plan assets were valued
under Article Five, unless a special valuation is agreed to by the Administrator
and the terminating Participating Employer.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed on the 15th day of December, 2004.

 

 

BERTUCCI’S CORPORATION

 

 

 

By:

/s/ David G. Lloyd

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

SPECIAL NOTICE TO PARTICIPANTS

 

Effective January 1, 2005, and with respect to distributions made on or after
April 1, 2005, the Bertucci’s Corporation Savings and Investment Plan (referred
to as the “Plan”) provides that distributions of your vested account balance
from the Plan will be made to you in a lump sum payment. All other forms of
payment previously offered or required under the Plan will no longer be
available ninety (90) days after the date you are furnished a copy of this
Notice. In other words, a lump sum payment is the only form of payment for
distributions to be made from the Plan on or after April 1, 2005.

 

You should keep this notice with your copy of the Summary Plan Description.



 

 

 

 

 

Date

 

Plan Administrator

 

 

 

Plan Name:

 

Bertucci’s Corporation Savings and Investment Plan

 

 

 

Plan Number:

 

001

 

 

 

Plan Sponsor:

 

Bertucci’s Corporation

 

 

155 Otis Street

 

 

Northborough, MA 01532

 

 

Telephone: (508) 351-2578

 

 

EIN: 06-1311266

 

 

 

Trustee:

 

MFS Heritage Trust Company

 

 

 

Plan Administrator:

 

Plan Sponsor

 

--------------------------------------------------------------------------------


 

REQUIRED MINIMUM DISTRIBUTION AMENDMENT
BERTUCCI’S CORPORATION SAVINGS AND INVESTMENT PLAN

 

ARTICLE ONE—GENERAL RULES

 

1.1 EFFECTIVE DATE. The provisions of this Amendment will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2002 calendar year under the Bertucci’s Corporation Savings and Investment Plan
(the “Plan”).

 

1.2 COORDINATION WITH MINIMUM DISTRIBUTION REQUIREMENTS PREVIOUSLY IN EFFECT.
Required minimum distributions for 2002 will be determined as follows. If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee for calendar 2002 (a) equals or exceeds the required minimum
distributions determined under this Amendment, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee;
or (b) is less than the amount determined under this Amendment, then required
minimum distributions for 2002 on and after such date will be determined so that
the total amount of required minimum distributions for 2002 made to the
distributee will be the amount determined under this Amendment.

 

1.3 PRECEDENCE. The requirements of this Amendment will take precedence over any
inconsistent provisions of the Plan.

 

1.4 REQUIREMENTS OF TREASURY REGULATIONS INCORPORATED. All distributions
required under this Amendment will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.

 

1.5 TEFRA SECTION 242(b)(2) ELECTIONS. Notwithstanding the other provisions of
this Amendment, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

ARTICLE TWO—TIME AND MANNER OF DISTRIBUTION

 

2.1 REQUIRED BEGINNING DATE. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

2.2 DEATH OF PARTICIPANT BEFORE DISTRIBUTIONS BEGIN. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, subject to Section 2.2(e) below, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 ½, if
later.

 

--------------------------------------------------------------------------------


 

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, subject to Section 2.2(e) below, distributions to
the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

 

(c) If there is no designated beneficiary as of September30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

 

(e) Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in this Section 2.2 applies to
distributions after the death of a Participant who has a designated beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which distribution would be required to be made under this
Section 2.2, or by September 30 of the calendar year which contains the fifth
anniversary of the Participant’s (or, if applicable, surviving spouse’s) death.
If neither the Participant nor beneficiary makes an election under this
paragraph, distributions will be made in accordance with this Section 2.2.

 

For purposes of this Section 2.2 and Article Four, unless Section 2.2(d)
applies, distributions are considered to begin on the Participant’s required
beginning date. If Section 2.2(d) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
Section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
required beginning date (or to the Participant’s surviving spouse before the
date distributions are required to begin to the surviving spouse under Section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3 FORMS OF DISTRIBUTION. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Articles Three or Four of
this Amendment. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401 (a)(9) of the Code and
the Treasury regulations.

 

--------------------------------------------------------------------------------


 

ARTICLE THREE—REQUIRED MINIMUM DISTRIBUTIONS DURING
PARTICIPANT’S LIFETIME

 

3.1 AMOUNT OF REQUIRED MINIMUM DISTRIBUTION FOR EACH DISTRIBUTION CALENDAR YEAR.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of: (1) the quotient obtained
by dividing the Participant’s account balance by the distribution period in the
Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury
regulations, using the Participant’s age as of the Participant’s birthday in the
distribution calendar year; or (2) if the Participant’s sole designated
beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s account balance by the number in
the Joint and Last Survivor Table set forth in Section 1.401 (a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the distribution calendar year.

 

3.2 LIFETIME REQUIRED MINIMUM DISTRIBUTIONS CONTINUE THROUGH YEAR OF
PARTICIPANT’S DEATH. Required minimum distributions will be determined under
this Article Three beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

 

ARTICLE FOUR—REQUIRED MINIMUM DISTRIBUTIONS AFTER
PARTICIPANT’S DEATH

 

4.1 DEATH ON OR AFTER DATE DISTRIBUTIONS BEGIN.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows: (1) the Participant’s remaining
life expectancy is calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year; (2) if the Participant’s
surviving spouse is the Participant’s sole designated beneficiary, the remaining
life expectancy of the surviving spouse is calculated for each distribution
calendar year after the year of the Participant’s death using the surviving
spouse’s age as of the spouse’s birthday in that year. For distribution calendar
years after the year of the surviving spouse’s death, the remaining life
expectancy of the surviving spouse is calculated using the age of the surviving
spouse as of the spouse’s birthday in the calendar year of the spouse’s death,
reduced by one for each subsequent calendar year; and (3) if the Participant’s
surviving spouse is not the Participant’s sole designated beneficiary, the
designated beneficiary’s remaining life expectancy is calculated using the age
of the beneficiary in the year following the year of the Participant’s death,
reduced by one for each subsequent year.

 

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

--------------------------------------------------------------------------------


 

4.2 DEATH BEFORE DATE DISTRIBUTIONS BEGIN.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Section 4.1.

 

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, then, subject to the
last paragraph of this Section 4.2, distribution of the Participant’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

 

Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in this Section 4.2 applies to
distributions after the death of a Participant who has a designated beneficiary.
The election must be made no later than the earlier of September30 of the
calendar year in which distribution would be required to be made under Section
2.2, or by September 30 of the calendar year which contains the fifth
anniversary of the Participant’s (or, if applicable, surviving spouse’s) death.
If neither the Participant nor beneficiary makes an election under this
paragraph, distributions will be made in accordance with this Section 4.2.

 

ARTICLE FIVE—DEFINITIONS

 

5.1 DESIGNATED BENEFICIARY. The individual who is designated as the beneficiary
under the Plan and is the designated beneficiary under Section 401(a)(9) of the
Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

5.2 DISTRIBUTION CALENDAR YEAR. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 2.2. The required minimum distribution for the Participant’s first
distribution calendar year will be made on or before the Participant’s required
beginning date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Participant’s required beginning date occurs, will be
made on or before December 31 of that distribution calendar year.

 

--------------------------------------------------------------------------------


 

5.3 LIFE EXPECTANCY. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Treasury regulations.

 

5.4 PARTICIPANT’S ACCOUNT BALANCE. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

5.5 REQUIRED BEGINNING DATE. The date specified in the Plan when distributions
under Section 401(a)(9) of the Internal Revenue Code are required to begin.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed on the 15th day of December, 2004.

 

 

BERTUCCI’S CORPORATION

 

 

 

By:

/s/ David G. Lloyd

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

EGTRRA AMENDMENT
BERTUCCI’S CORPORATION SAVINGS AND INVESTMENT PLAN

 

ARTICLE ONE—PREAMBLE

 

1.1 ADOPTION AND EFFECTIVE DATE OF AMENDMENT. This Amendment of the Bertucci’s
Corporation Savings and Investment Plan (the “Plan”) is adopted to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”). This Amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, this Amendment shall
be effective as of the first day of the first Plan Year beginning after December
31, 2001.

 

1.2 SUPERSESSION OF INCONSISTENT PROVISIONS. This Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

 

ARTICLE TWO—INCREASE IN COMPENSATION LIMIT

 

2.1 INCREASE IN COMPENSATION LIMIT. The annual compensation of each Participant
taken into account in determining allocations for any Plan Year beginning after
December31, 2001, shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Section 401(a)(17)(B) of the Code. Annual
compensation means compensation during the Plan Year or such other consecutive I
2-month period over which compensation is otherwise determined under the Plan
(the determination period). The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

 

ARTICLE THREE—CATCH-UP CONTRIBUTIONS

 

3.1 CATCH-UP CONTRIBUTIONS. All Employees who are eligible to make elective
deferrals under this Plan and who have attained age fifty (50) before the close
of the Plan Year shall be eligible to make catch-up contributions in accordance
with, and subject to the limitations of, Section 4 14 (v) of the Code. Such
catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of Section 402(g)
and 415 of the Code. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Section 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by reason of
the making of such catch-up contributions.

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS

 

4.1 ELECTIVE DEFERRALS - CONTRIBUTION LIMITATION. No Participant shall be
permitted to have elective deferrals made under this Plan, or any other
qualified plan maintained by the Employer during any taxable year, in excess of
the dollar limitation contained in Section 402(g) of the Code in effect for such
taxable year, except to the extent permitted under Article Three of this
Amendment and Section 414(v) of the Code, if applicable.

 

ARTICLE FIVE—ROLLOVERS FROM OTHER PLANS

 

5.1 ROLLOVERS FROM OTHER PLANS. The Employer, operationally and on a
nondiscriminatory basis, may limit the source of rollover contributions that may
be accepted by this Plan. The Employer will not accept the rollover of after-tax
employee contributions from another plan.

 

ARTICLE SIX—INVOLUNTARY CASH-OUTS

 

6.1 APPLICABILITY AND EFFECTIVE DATE. If the Plan provides for involuntary
cash-outs of amounts less than $5,000, this Article Six shall apply for
distributions made after December 31, 2001, and shall apply to all Participants.
However, regardless of the preceding, this Article Six shall not apply if the
Plan is subject to the qualified joint and survivor annuity requirements of
Section 401(a)(11) and 417 of the Code.

 

6.2 ROLLOVERS NOT DISREGARDED IN DETERMINING VALUE OF ACCOUNT BALANCE FOR
INVOLUNTARY DISTRIBUTIONS. For purposes of the Section of Article Seven of the
Plan that provides for the involuntary distribution of vested Account balances
of $5,000 or less, the value of a Participant’s nonforfeitable Account balance
shall be determined without excluding that portion of the Account balance that
is attributable to rollover contributions (and earnings allocable thereto)
within the meaning of Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii),
and 457(e)(16) of the Code. If the value of the Participant’s nonforfeitable
Account balance as so determined is $5,000 or less, then the Plan shall
immediately distribute the Participant’s entire nonforfeitable Account balance.

 

--------------------------------------------------------------------------------


 

ARTICLE SEVEN—DIRECT ROLLOVERS

 

7.1 EFFECTIVE DATE. This Article Seven shall apply to distributions made after
December 31, 2001.

 

7.2 MODIFICATION OF DEFINITION OF ELIGIBLE RETIREMENT PLAN. For purposes of the
direct rollover provisions of the Plan, an eligible retirement plan shall also
mean an annuity contract described in Section 403(b) of the Code and an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. The definition of eligible retirement
plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relation order, as defined in Section 414(p) of the Code.

 

7.3 MODIFICATION OF DEFINITION OF ELIGIBLE ROLLOVER DISTRIBUTION TO EXCLUDE
HARDSHIP DISTRIBUTIONS. For purposes of the direct rollover provisions of the
Plan, any amount that is distributed on account of hardship shall not be an
eligible rollover distribution and the distributee may not elect to have any
portion of such a distribution paid directly to an eligible retirement plan.

 

7.4 MODIFICATION OF DEFINITION OF ELIGIBLE ROLLOVER DISTRIBUTION TO INCLUDE
AFTER-TAX EMPLOYEE CONTRIBUTIONS. For purposes of the direct rollover provisions
of the Plan, a portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in a gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

ARTICLE EIGHT—REPEAL OF MULTIPLE USE TEST

 

8.1 REPEAL OF MULTIPLE USE TEST. The multiple use test described in Treasury
Regulation Section 1.401(m)-2 and Section 9.4 of the Plan shall not apply for
Plan Years beginning after December 31, 2001.

 

--------------------------------------------------------------------------------


 

ARTICLE NINE—LIMITATIONS ON CONTRIBUTIONS
(CODE SECTION 415 LIMITS)

 

9.1 EFFECTIVE DATE. This Article Nine shall be effective for limitation years
beginning after December 31, 2001.

 

9.2 MAXIMUM ANNUAL ADDITION. Except to the extent permitted under Article Four
of this Amendment and Section 4 14(v) of the Code, if applicable, the annual
addition that may be contributed or allocated to a Participant’s Account under
the Plan for any limitation year shall not exceed the lesser of:

 

(a) $40,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code; or

 

(b) 100 percent of the Participant’s compensation, within the meaning of Section
415(c)(3) of the Code, for the limitation year.

 

The compensation limit referred to in this Section 9.2(b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

 

ARTICLE TEN—MODIFICATION OF TOP-HEAVY RULES

 

10.1 EFFECTIVE DATE. This Article Ten shall apply for purposes of determining
whether the Plan is a top-heavy plan under Section 416(g) of the Code for Plan
Years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years. This
Article Ten amends the top-heavy provisions of the Plan.

 

10.2 DETERMINATION OF TOP-HEAVY STATUS.

 

(a) Key Employee. Key employee means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
determination date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

--------------------------------------------------------------------------------


 

(b) Determination of Present Values and Amounts. This Section 10.2(b) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of Account balances of Employees as of the determination date.

 

(1) Distributions during Year ending on the Determination Date. The present
values of accrued benefits and the amounts of Account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

(2) Employees not Performing Services during Year ending on the Determination
Date. The accrued benefits and Accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

 

(c) Minimum Benefits.

 

(1) Matching Contributions. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

(2) Contributions under other Plans. The Employer may provide, in an addendum to
this Amendment, that the minimum benefit requirement shall be met in another
plan (including another plan that consists solely of a cash or deferred
arrangement which meets the requirements of Section 401(k)(12) of the Code and
matching contributions with respect to which the requirements of Section
401(m)(11) of the Code are met). The addendum should include the name of the
other plan, the minimum benefit that will be provided under such other plan, and
the Employees who will receive the minimum benefit under such other plan.

 

ARTICLE ELEVEN—SAFE HARBOR PLAN PROVISIONS

 

11.1 MODIFICATION OF TOP-HEAVY RULES. The top-heavy requirement of Section 416
of the Code and the Plan shall not apply in any year beginning after December
31, 2001, in which the Plan consists solely of a cash or deferred arrangement
which meets the requirements of Section 401 (k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met.

 

--------------------------------------------------------------------------------


 

ARTICLE TWELVE—PLAN LOANS

 

12.1 PLAN LOANS FOR OWNER-EMPLOYEES OR SHAREHOLDER-EMPLOYEES. If the Plan,
pursuant to Article Thirteen of the Plan, permits loans to be made to
Participants, then effective for plan loans made after December 31, 2001, Plan
provisions prohibiting loans to any owner-employee or shareholder-employee shall
cease to apply.

 

ARTICLE THIRTEEN—HARDSHIP DISTRIBUTIONS

 

13.1 APPLICABILITY AND EFFECTIVE DATE. If the Plan provides, pursuant to Article
Thirteen of the Plan, for hardship distributions upon satisfaction of the safe
harbor (deemed) standards as set forth in Treas. Reg. Section
l.401(k)-1(d)(2)(iv), then this Article Thirteen shall apply for calendar years
beginning after 2001.

 

13.2 SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION. A Participant who
receives a distribution of elective deferrals after December 31, 2001, on
account of hardship shall be prohibited from making elective deferrals and
employee contributions under this Plan and all other plans of the Employer for
six (6) months after receipt of the distribution. Furthermore, a Participant who
receives a distribution of elective deferrals in calendar year 2001 on account
of hardship shall be prohibited from making elective deferrals and employee
contributions under this Plan and all other plans until the later of January 1,
2002, or six (6) months after receipt of the distribution.

 

ARTICLE FOURTEEN—DISTRIBUTION UPON SEVERANCE OF EMPLOYMENT

 

14.1 EFFECTIVE DATE. This Article Fourteen shall apply for distributions and
transactions made after December 31, 2001, regardless of when the severance of
employment occurred.

 

14.2 NEW DISTRIBUTABLE EVENT. A Participant’s elective deferrals, qualified
nonelective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
Participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed on the 15th day of December, 2004.

 

 

BERTUCCI’S CORPORATION

 

 

 

By:

/s/ David G. Lloyd

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------